Exhibit 10.4

SECOND AMENDED AND RESTATED MASTER MOTOR VEHICLE

OPERATING LEASE AGREEMENT

(GROUP I)

dated as of March 14, 2012

among

CENTRE POINT FUNDING, LLC,

as Lessor,

BUDGET TRUCK RENTAL LLC,

as Administrator

as Lessee

and

AVIS BUDGET CAR RENTAL, LLC,

as Guarantor

AS SET FORTH IN SECTION 23 HEREOF, LESSOR HAS ASSIGNED TO THE TRUSTEE (AS
DEFINED HEREIN) CERTAIN OF ITS RIGHT, TITLE AND INTEREST IN AND TO THIS LEASE.
TO THE EXTENT, IF ANY, THAT THIS LEASE CONSTITUTES CHATTEL PAPER (AS SUCH TERM
IS DEFINED IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE
JURISDICTION), NO SECURITY INTEREST IN THIS LEASE MAY BE CREATED THROUGH THE
TRANSFER OR POSSESSION OF ANY COUNTERPART OTHER THAN THE ORIGINAL EXECUTED
COUNTERPART, WHICH SHALL BE IDENTIFIED AS THE COUNTERPART CONTAINING THE RECEIPT
THEREFOR EXECUTED BY THE TRUSTEE ON THE SIGNATURE PAGE THEREOF.

[THIS IS NOT COUNTERPART NO. 1]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

DEFINITIONS

     1   

2.

 

GENERAL AGREEMENT

     2     

2.1

  

Lease of Group I Trucks

     4     

2.2

  

Right of Lessee to Act as Lessor’s Agent

     5     

2.3

  

Payment of Purchase Price by Lessor

     5     

2.4

  

Non-Liability of Lessor

     5     

2.5

  

Lessee’s Rights to Purchase Group I Trucks

     6     

2.6

  

Lessor’s Right to Cause Group I Trucks to be Sold

     6     

2.7

  

Conditions to Each Lease of Group I Trucks

     7   

3.

 

TERM

     7     

3.1

  

Vehicle Term

     7     

3.2

  

Term

     8   

4.

 

RENT AND CHARGES

     8     

4.1

  

Payment of Rent

     8     

4.2

  

Net Lease

     8   

5.

 

INSURANCE

     9     

5.1

  

Personal Injury and Damage

     9     

5.2

  

Delivery of Certificate of Insurance

     9     

5.3

  

Changes in Insurance Coverage

     9   

6.

 

RISK OF LOSS: CASUALTY OBLIGATIONS

     10     

6.1

  

Risk of Loss Borne by Lessee

     10     

6.2

  

Casualty

     10   

7.

 

GROUP I TRUCK USE

     10   

8.

 

LIENS

     11   

9.

 

NON-DISTURBANCE

     12   

10.

 

REGISTRATION; LICENSE; TRAFFIC SUMMONSES; PENALTIES AND FINES

     12   

11.

 

MAINTENANCE AND REPAIRS

     13   

12.

 

GROUP I TRUCK WARRANTIES

     13     

12.1

  

No Lessor Warranties

     13     

12.2

  

Manufacturer’s Warranties

     13   

13.

 

GROUP I TRUCK USAGE GUIDELINES AND RETURN; TRUCK SPECIAL DAMAGE PAYMENTS

     13     

13.1

  

Usage

     13     

13.2

  

Truck Special Damage Payments

     14   

14.

 

DISPOSITION PROCEDURE

     14   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

15.

 

ODOMETER DISCLOSURE REQUIREMENT

     14   

16.

 

GENERAL INDEMNITY

     14     

16.1

  

Indemnity by the Lessee and the Guarantor

     14     

16.2

  

Reimbursement Obligation by the Lessee and the Guarantor

     17     

16.3

  

Defense of Claims

     17   

17.

 

ASSIGNMENT

     18     

17.1

  

Right of the Lessor to Assign this Agreement

     18     

17.2

  

Limitations on the Right of the Lessee to Assign this Agreement

     18   

18.

 

DEFAULT AND REMEDIES THEREFOR

     18     

18.1

  

Events of Default

     18     

18.2

  

Effect of Lease Event of Default or Liquidation Event of Default

     19     

18.3

  

Rights of Lessor Upon Lease Event of Default, Limited Liquidation Event of
Default or Liquidation Event of Default

     19     

18.4

  

Rights of Trustee Upon Liquidation Event of Default, Limited Liquidation Event
of Default and Non-Performance of Certain Covenants

     20     

18.5

  

Measure of Damages

     21     

18.6

  

Application of Proceeds

     22     

18.7

  

Special Default

     22   

19.

 

CERTIFICATION OF TRADE OR BUSINESS USE

     22   

20.

 

SURVIVAL

     22   

21.

 

TITLE

     23   

22.

 

GUARANTY

     23     

22.1

  

Guaranty

     23     

22.2

  

Scope of Guarantor’s Liability

     23     

22.3

  

Lessor’s Right to Amend this Agreement, Etc.

     23     

22.4

  

Waiver of Certain Rights by Guarantor

     24     

22.5

  

Guarantor to Pay Lessor’s Expenses

     25     

22.6

  

Reinstatement

     25     

22.7

  

Pari Passu Indebtedness

     25   

23.

 

RIGHTS OF LESSOR ASSIGNED

     25   

24.

 

MODIFICATION AND SEVERABILITY

     26   

25.

 

CERTAIN REPRESENTATIONS AND WARRANTIES

     27     

25.1

  

Organization; Ownership; Power; Qualification

     27     

25.2

  

Authorization; Enforceability

     27     

25.3

  

Compliance

     27     

25.4

  

Financial Information; Financial Condition

     27     

25.5

  

Litigation

     28   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page    

25.6

  

Liens

     28     

25.7

  

Employee Benefit Plans

     28     

25.8

  

Investment Company Act

     28     

25.9

  

Regulations T, U and X

     29     

25.10

  

Jurisdiction of Organization; Principal Places of Business Locations

     29     

25.11

  

Taxes

     29     

25.12

  

Governmental Authorization

     29     

25.13

  

Compliance with Laws

     30     

25.14

  

Eligible Trucks; Permitted Sublessee

     30     

25.15

  

Supplemental Documents True and Correct

     30     

25.16

  

Absence of Default

     30     

25.17

  

Title to Assets

     30     

25.18

  

Burdensome Provisions

     31     

25.19

  

No Adverse Change

     31     

25.20

  

No Adverse Fact

     31     

25.21

  

Accuracy of Information

     31     

25.22

  

Solvency

     31   

26.

 

CERTAIN AFFIRMATIVE COVENANTS

     31     

26.1

  

Corporate Existence; Foreign Qualification

     31     

26.2

  

Books, Records and Inspections

     32     

26.3

  

Insurance

     32     

26.4

  

Reporting Requirements

     32     

26.5

  

Payment of Taxes; Removal of Liens

     33     

26.6

  

Business

     34     

26.7

  

Maintenance of Separate Existence

     34     

26.8

  

Maintenance of the Group I Trucks

     34     

26.9

  

Accounting Methods, Financial Records

     34     

26.10

  

Disclosure to Auditors

     34     

26.11

  

Disposal of Group I Trucks

     34     

26.12

  

Applicable Nominee Agreement

     35   

27.

 

CERTAIN NEGATIVE COVENANTS

     35     

27.1

  

Mergers, Consolidations

     35     

27.2

  

Other Agreements

     35     

27.3

  

Liens

     35     

27.4

  

Use of Group I Trucks

     35   

28.

 

ADMINISTRATOR ACTING AS AGENT OF THE LESSOR

     35   

29.

 

NO PETITION

     36   

30.

 

SUBMISSION TO JURISDICTION

     36   

31.

 

GOVERNING LAW

     36   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

32.

 

JURY TRIAL

     37   

33.

 

NOTICES

     37   

34.

 

LIABILITY

     38   

35.

 

HEADINGS

     38   

36.

 

EXECUTION IN COUNTERPARTS

     38   

37.

 

EFFECTIVE DATE

     38   

38.

 

NO RECOURSE

     38   

39.

 

THIRD PARTY BENEFICIARY

     38   

APPENDICES, SCHEDULES AND ATTACHMENTS

 

Appendix 1    Definitions List Schedule 25.5    Litigation Schedule 30.10   
Jurisdiction of Organization and Prior Business Locations ATTACHMENT A   
Information Relating to Group I Trucks ATTACHMENT B    Information Relating to
Additional Group I Trucks ATTACHMENT C    Form of Power of Attorney ATTACHMENT D
   Form of Sublease ATTACHMENT E    Termination Value Curve Schedule

 

iv



--------------------------------------------------------------------------------

Schedule 25.5

SECOND AMENDED AND RESTATED MASTER MOTOR VEHICLE

OPERATING LEASE AGREEMENT

(GROUP I)

This Second Amended and Restated Master Motor Vehicle Operating Lease Agreement
(Group I) (this “Agreement”), dated as of March 14, 2012, is made by and among
CENTRE POINT FUNDING, LLC (“CPF”) (f/k/a Budget Truck Funding, LLC), a Delaware
limited liability company (the “Lessor”), BUDGET TRUCK RENTAL LLC, a Delaware
limited liability company (“BTR”), as lessee (the “Lessee”) and as administrator
(the “Administrator”), and AVIS BUDGET CAR RENTAL, LLC, a Delaware limited
liability company (“ABCR”), as guarantor (the “Guarantor”). This Agreement
amends and restates that certain Amended and Restated Master Motor Vehicle
Operating Lease Agreement, dated as of March 9, 2010 (the “Existing Lease”), by
and among CPF, BTR and ABCR.

W I T N E S S E T H :

WHEREAS, the Lessor has purchased trucks that are manufactured by Eligible Truck
Manufacturers with the proceeds obtained by the issuance of the Rental Truck
Asset Backed Notes, Series 2006-1 pursuant to the Base Indenture (referred to
below) and the Series 2006-1 Supplement thereto, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time, and
intends to purchase, or refinance the purchase of, trucks that are manufactured
by Eligible Truck Manufacturers with the proceeds obtained by the issuance of
the Rental Truck Asset Backed Notes, Series 2012-1 pursuant to the Base
Indenture (referred to below) and the Series 2012-1 Supplement thereto, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time and any additional Group I Series of Notes issued from time to
time under the Base Indenture and related Group I Series Supplements thereto
(any trucks so purchased, together with any trucks received as a capital
contribution and designated for lease hereunder, the “Group I Trucks”).

WHEREAS, the Lessor desires to lease to the Lessee and the Lessee desires to
lease from the Lessor the Group I Trucks set forth on Attachment A hereto for
use in the daily rental business of the Lessee; and

WHEREAS, the Guarantor has, pursuant to Section 22 hereof, guaranteed the
obligations of the Lessee under this Agreement;

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. DEFINITIONS. Unless otherwise specified herein, capitalized terms used herein
(including the preamble and recitals hereto) shall have the meanings ascribed to
such terms in Appendix 1 hereto. If a capitalized term is not defined in
Appendix 1, such capitalized term shall have the meaning ascribed to such term
in the Definitions List attached as Annex I to the Amended and Restated Base
Indenture, dated as of March 9, 2010 (the “Base Indenture”),



--------------------------------------------------------------------------------

between the Lessor, as issuer, and The Bank of New York Mellon Trust Company,
N.A. (f/k/a The Bank of New York Trust Company, N.A.), as Trustee, as such
Definitions List may from time to time be amended in accordance with the Base
Indenture. The Base Indenture and each related Group I Series Supplement are
referred to herein as the “Indenture”.

2. GENERAL AGREEMENT. (a) The Lessee and the Lessor intend that this Agreement
is an operating lease and that the relationship between the Lessor and the
Lessee pursuant hereto shall always be only that of lessor and lessee, and the
Lessee hereby declares, acknowledges and agrees that the Lessor is the owner of,
and the Lessor holds legal title to, the Group I Trucks. The Lessee shall not
acquire by virtue of this Agreement any right, equity, title or interest in or
to any Group I Trucks, except the right to use the same under the terms hereof.
The parties agree that this Agreement is a “true lease” and agree to treat this
Agreement as a lease for all purposes, including tax, accounting and otherwise,
and each party hereto will take no position on its tax returns and filings
contrary to the position that the Lessor is the owner of the Group I Trucks for
federal and state income tax purposes.

(b) If, notwithstanding the intent of the parties to this Agreement, this
Agreement is characterized by any third party as a financing arrangement or as
otherwise not constituting a “true lease,” then it is the intention of the
parties that this Agreement shall constitute a security agreement under
applicable law, and, to secure all of its obligations under this Agreement, the
Lessee hereby grants to the Lessor a security interest in all of the Lessee’s
right, title and interest, if any, in and to all of the following assets,
property and interests in property, whether now owned or hereafter acquired or
created:

(i) the rights of the Lessee under this Agreement, as the same may be amended,
modified or supplemented from time to time in accordance with its terms, and any
other agreements related to or in connection with this Agreement to which the
Lessee is a party (the “Lessee Agreements”), including, without limitation,
(a) all monies, if any, due and to become due to the Lessee from the Guarantor
under or in connection with any of the Lessee Agreements, whether payable as
rent, guaranty payments, fees, expenses, costs, indemnities, insurance
recoveries, damages for the breach of any of the Lessee Agreements or otherwise,
(b) all rights, remedies, powers, privileges and claims of the Lessee against
any other party under or with respect to the Lessee Agreements (whether arising
pursuant to the terms of such Lessee Agreements or otherwise available to the
Lessee at law or in equity), including the right to enforce any of the Lessee
Agreements and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to the Lessee
Agreements or the obligations and liabilities of any party thereunder, (c) all
liens and property from time to time purporting to secure payment of the
obligations and liabilities of the Lessee arising under or in connection with
the Lessee Agreements, together with any documents or agreements describing any
collateral securing such obligations or liabilities, and (d) all guarantees,
insurance and other agreements or arrangements of whatever character from time
to time supporting or securing payment of such obligations and liabilities of
the Lessee pursuant to the Lessee Agreements;

 

2



--------------------------------------------------------------------------------

(ii) all Group I Trucks which, notwithstanding that this Agreement and any
Sublease is intended to convey only a leasehold interest, are determined to be
owned by the Lessee or any Permitted Sublessee, and all Certificates of Title
with respect to such Group I Trucks;

(iii) all right, title and interest of the Lessee or any Permitted Sublessee in
and to any proceeds from the sale of Group I Trucks which, notwithstanding that
this Agreement and any Sublease is intended to convey only a leasehold interest,
are determined to be owned by the Lessee or any Permitted Sublessee, including
all monies due in respect of such Group I Trucks, whether payable as the
purchase price of such Group I Trucks or as fees, expenses, costs, indemnities,
insurance recoveries or otherwise;

(iv) all payments under insurance policies (whether or not the Lessor or the
Trustee is named as the loss payee thereof) or any warranty payable by reason of
loss or damage to, or otherwise with respect to, any of the Group I Trucks;

(v) the rights of the Lessee under any Sublease, as the same may be amended,
modified or supplemented from time to time in accordance with its terms,
including, without limitation, (a) all monies, if any, due and to become due to
the Lessee from any Permitted Sublessee under or in connection with any
Sublease, whether payable as rent, fees, expenses, costs, indemnities, insurance
recoveries, damages for the breach of any Sublease or otherwise, (b) all rights,
remedies, powers, privileges and claims of the Lessee against any other party
under or with respect to any Sublease (whether arising pursuant to the terms of
such Sublease or otherwise available to the Lessee at law or in equity),
including the right to enforce any Sublease and to give or withhold any and all
consents, requests, notices, directions, approvals, extensions or waivers under
or with respect to any Sublease or the obligations and liabilities of any party
thereunder, (c) all liens and property from time to time purporting to secure
payment of the obligations and liabilities of any Permitted Sublessee arising
under or in connection with any Sublease, together with any documents or
agreements describing any collateral securing such obligations or liabilities,
and (d) all guarantees, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
obligations and liabilities of any Permitted Sublessee pursuant to any Sublease;

(vi) all additional property that may from time to time hereafter be subjected
to the grant and pledge under this Agreement, as the same may be modified or
supplemented from time to time, by the Lessee or by anyone on its behalf; and

(vii) all proceeds of any and all of the foregoing including, without
limitation, payments under insurance (whether or not the Lessor is named as the
loss payee thereof) and cash.

(c) To secure the Note Obligations with respect to each Group I Series of Notes,
the Lessee hereby grants to the Trustee, on behalf of the Group I Secured
Parties, a first priority security interest in all of the Lessee’s right, title
and interest, if any, in and to all of the collateral described in Section 2(b)
above, whether now owned or hereafter acquired or created. Upon the

 

3



--------------------------------------------------------------------------------

occurrence of a Liquidation Event of Default or a Limited Liquidation Event of
Default and subject to the provisions of the Applicable Related Documents with
respect to each Group I Series of Notes, the Trustee shall have all of the
rights and remedies of a secured party, including, without limitation, the
rights and remedies granted under the UCC.

(d) The Lessee agrees to deliver to the Lessor and the Trustee on or before the
date hereof:

(i) a written search report as of a recent date from a Person satisfactory to
the Lessor and the Trustee listing all effective financing statements that name
the Lessee as debtor or assignor, and that are filed in the jurisdictions in
which filings were made pursuant to clause (ii) below, together with copies of
such financing statements, and tax and judgment lien search reports from a
Person satisfactory to the Lessor and the Trustee showing no evidence of liens
filed against the Lessee that purport to affect any Group I Trucks or any Group
Specific Collateral specified as Group I Collateral under the Base Indenture or
any related Group I Series Supplement;

(ii) evidence of the filing in the State of Delaware of proper financing
statements on Form UCC-1 naming the Lessee, as debtor, and the Lessor, as
secured party, covering the collateral described in Section 2(b) hereof; and

(iii) evidence of the filing in the State of Delaware of proper financing
statements on Form UCC-l naming the Lessee, as debtor, and the Trustee as
secured party covering the collateral described in Section 2(b) hereof.

2.1 Lease of Group I Trucks. From time to time, subject to the terms and
provisions hereof, the Lessor agrees to lease to the Lessee and the Lessee
agrees to lease from the Lessor, subject to the terms hereof, (i) the Group I
Trucks identified in Attachment A hereto (which Attachment A shall set forth the
VIN, the model, model year, the manufacturer, the original Capitalized Cost and
the Net Book Value as of the date hereof of each Group I Truck and whether each
such Group I Truck is a cargo van, gas truck or a diesel truck) and (ii) each
additional Group I Truck purchased by the Lessee as agent for the Lessor or
contributed to Lessor by BRAC to be leased to the Lessee, as identified in a
supplement to Attachment A (in the form of Attachment B) setting forth the VIN,
the model, model year, the manufacturer, the original Capitalized Cost and the
Initial Purchase Net Book Value of such Group I Truck and whether each such
Group I Truck is a cargo van, gas truck or a diesel truck (each, a “Vehicle
Acquisition Schedule”), produced from time to time by such Lessee. The Lessor
shall, subject to Section 2.5 below and compliance with the terms of the Base
Indenture and each related Group I Series Supplement, make available Group I
Trucks for lease to the Lessee. In addition, each Lessee shall provide such
other information regarding such Group I Trucks as the Lessor may reasonably
require from time to time. The Lessor shall lease to the Lessee, and the Lessee
shall lease from the Lessor, only Group I Trucks that are Eligible Trucks. This
Agreement and any other related documents attached to this Agreement
(collectively, the “Supplemental Documents”), will constitute the entire
agreement regarding the leasing of Group I Trucks by the Lessor to the Lessee.

 

4



--------------------------------------------------------------------------------

2.2 Right of Lessee to Act as Lessor’s Agent. (a) The Lessor agrees that the
Lessee may act as the Lessor’s agent in acquiring additional Group I Trucks on
behalf of the Lessor, as well as filing claims on behalf of the Lessor for
damage in transit, and other delivery related claims with respect to the Group I
Trucks leased hereunder; provided, however, that the Lessor may hold the Lessee
liable for such Lessee’s actions in performing as the Lessor’s agent hereunder.
In addition, the Lessor agrees that the Lessee may make arrangements for
delivery of Group I Trucks to a location selected by the Lessee at the Lessee’s
expense. The Lessee may accept or reject Eligible Trucks upon delivery in
accordance with the Lessee’s customary business practices, and any Eligible
Trucks, if rejected, will be deemed a Casualty hereunder. The Lessee, acting as
agent for the Lessor, shall be responsible for pursuing any rights of the Lessor
with respect to the return of any Eligible Trucks to the manufacturer thereof
pursuant to the preceding sentence. The Lessee agrees that all Group I Trucks
ordered as provided herein shall be Eligible Vehicles.

(b) The Lessee, acting as agent for the Lessor, shall be responsible for
complying with the Titling Procedures for all Group I Trucks promptly upon the
acquisition thereof or contribution thereof to the Lessor (but in no event later
than three (3) Business Days after such acquisition or contribution thereof).

2.3 Payment of Purchase Price by Lessor. Upon receipt of the manufacturer’s
invoice and certificate of origin in respect of any new Group I Truck (other
than, for the avoidance of doubt, any Group I Truck that has been contributed to
the Lessor by BRAC), the Lessor or its agent shall pay or cause to be paid to
the related manufacturer the costs and expenses incurred in connection with the
acquisition of such Group I Truck as established by the invoice of the
manufacturer (the “Initial Acquisition Cost”) for such Group I Truck, and the
Lessee shall pay all applicable costs and expenses of freight, packing,
handling, storage, shipment and delivery of such Group I Truck to the extent
that the same have not been included within the Initial Acquisition Cost.

2.4 Non-Liability of Lessor. THE LESSOR SHALL NOT BE LIABLE TO THE LESSEE FOR
ANY FAILURE OR DELAY IN MAKING DELIVERY OF GROUP I TRUCKS. AS BETWEEN THE LESSOR
AND THE LESSEE, ACCEPTANCE FOR LEASE OF THE GROUP I TRUCKS LEASED BY THE LESSEE
SHALL CONSTITUTE THE LESSEE’S ACKNOWLEDGMENT AND AGREEMENT THAT THE LESSEE HAS
FULLY INSPECTED SUCH GROUP I TRUCKS, THAT SUCH GROUP I TRUCKS ARE IN GOOD ORDER
AND CONDITION AND ARE OF THE MANUFACTURE, DESIGN, SPECIFICATIONS AND CAPACITY
REQUIRED BY THE LESSEE, THAT THE LESSEE IS SATISFIED THAT THE SAME ARE SUITABLE
FOR THIS USE AND THAT THE LESSOR IS NOT A MANUFACTURER OR ENGAGED IN THE SALE OR
DISTRIBUTION OF GROUP I TRUCKS, AND HAS NOT MADE AND DOES NOT HEREBY MAKE ANY
REPRESENTATION, WARRANTY OR COVENANT WITH RESPECT TO MERCHANTABILITY, CONDITION,
QUALITY, DURABILITY OR SUITABILITY OF THE GROUP I TRUCKS IN ANY RESPECT OR IN
CONNECTION WITH OR FOR THE PURPOSES OR USES OF THE LESSEE, OR ANY OTHER
REPRESENTATION, WARRANTY OR COVENANT OF ANY KIND OR CHARACTER, EXPRESS OR
IMPLIED, WITH RESPECT THERETO. THE LESSOR SHALL NOT BE LIABLE FOR ANY FAILURE

 

5



--------------------------------------------------------------------------------

OR DELAY IN DELIVERING ANY GROUP I TRUCK LEASED PURSUANT TO THIS AGREEMENT, OR
FOR ANY FAILURE TO PERFORM ANY PROVISION HEREOF, RESULTING FROM FIRE OR OTHER
CASUALTY, NATURAL DISASTER, RIOT, STRIKE OR OTHER LABOR DIFFICULTY, GOVERNMENTAL
REGULATION OR RESTRICTION, OR ANY CAUSE BEYOND THE LESSOR’S DIRECT CONTROL. IN
NO EVENT SHALL THE LESSOR BE LIABLE FOR ANY INCONVENIENCES, LOSS OF PROFITS OR
ANY OTHER CONSEQUENTIAL, INCIDENTAL OR SPECIAL DAMAGES RESULTING FROM ANY DEFECT
IN OR ANY THEFT, DAMAGE, LOSS OR FAILURE OF ANY GROUP I TRUCK, AND THERE SHALL
BE NO ABATEMENT OF MONTHLY BASE RENT, SUPPLEMENTAL RENT OR OTHER AMOUNTS PAYABLE
HEREUNDER BECAUSE OF THE SAME.

2.5 Lessee’s Rights to Purchase Group I Trucks. The Lessee shall have the
option, exercisable with respect to any Group I Truck during the Vehicle Term
with respect to such Group I Truck, to purchase any Group I Truck leased by the
Lessee at the greater of (i) the Termination Value or (ii) the fair market value
of such Group I Truck (the greater of such amounts being referred to as the
“Vehicle Purchase Price”), in which event the Lessee will pay the Vehicle
Purchase Price to the Lessor on or before the Distribution Date with respect to
the Related Month in which the Lessee elects to purchase such Group I Truck and
the Lessee will pay to the Lessor on or before such Distribution Date all
accrued and unpaid Monthly Base Rent and any Supplemental Rent then due and
payable with respect to such Group I Truck through such Distribution Date. The
Lessor may request title to any such Group I Truck to be transferred to the
Lessee, and the Administrator shall request the Trustee to remove notation of
its Lien (or, if applicable, to cause any Applicable Nominee Lienholder to
remove notation of its Lien) from the Certificate of Title for such Group I
Truck, concurrently with or promptly after the Vehicle Purchase Price for such
Group I Truck (and any such unpaid Monthly Base Rent and Supplemental Rent) is
deposited in the Collection Account.

2.6 Lessor’s Right to Cause Group I Trucks to be Sold. If the Lessee does not
elect to purchase any Group I Truck leased by the Lessee hereunder pursuant to
Section 2.5 hereof, then:

(a) The Lessee shall use commercially reasonable efforts to arrange for the sale
of each Group I Truck to a third party for the Vehicle Purchase Price with
respect to such Group I Truck on or prior to the applicable Vehicle Lease
Expiration Date. Notwithstanding the disposition of a Group I Truck by the
Lessee prior to the applicable Vehicle Lease Expiration Date, the Lessee shall
pay to the Lessor all accrued and unpaid Monthly Base Rent and any Supplemental
Rent then due and payable with respect to such Group I Truck through the
Distribution Date with respect to the Related Month during which such
disposition occurred, unless such Group I Truck is a Casualty, payment for which
will be made in accordance with Section 6 hereof. If a sale of such Group I
Truck is arranged by the Lessee pursuant to this Section 2.6(a), then (i) the
Lessee shall deliver the Group I Truck to the purchaser thereof, (ii) the Lessee
shall cause to be delivered to the Lessor the funds paid for such Group I Truck
by the purchaser and (iii) if applicable, the Administrator shall request the
Trustee to remove notation of its Lien (or, if applicable, to cause any
Applicable Nominee Lienholder to remove notation of its Lien) from the
Certificate of Title of such Group I Truck.

 

6



--------------------------------------------------------------------------------

(b) In the event any Group I Truck or Group I Trucks are not purchased by the
Lessee of such Group I Truck pursuant to Section 2.5 or sold to a third party
pursuant to Section 2.6(a), then, the Lessee shall return such Group I Truck or
Group I Trucks to the Lessor on or before the Distribution Date with respect to
the Related Month in which the applicable Vehicle Lease Expiration Date falls.

2.7 Conditions to Each Lease of Group I Trucks. The agreement of the Lessor to
make available any Group I Truck for lease to the Lessee upon such Lessee’s
acquisition of such Group I Truck, as agent of the Lessor, is subject to the
terms and conditions of the Base Indenture and subject to the satisfaction of
the following conditions precedent as of the Vehicle Lease Commencement Date for
such Group I Truck:

2.7.1 No Default. No Lease Event of Default or Amortization Event with respect
to any Group I Series of Notes shall have occurred and be continuing on such
date or would result from the leasing of such Group I Truck.

2.7.2 Limitations of the Acquisition of Certain Trucks. After giving effect to
the inclusion of such Group I Truck under this Agreement, there shall not be a
failure or violation of any of the conditions, requirements, or restrictions
specified in the Base Indenture or any related Group I Series Supplement with
respect to the leasing of Eligible Trucks under this Agreement.

2.7.3 Truck Order. The Lessee shall have complied with the applicable provisions
of Section 2.1 of this Agreement.

2.7.4 Funding. The aggregate amount of funds to be expended by the Lessor on any
one date to acquire any Group I Trucks shall not exceed the aggregate Net Book
Value of all such Group I Trucks.

2.7.5 Eligible Trucks. Each Group I Truck shall meet the requirements as set
forth in clauses (a)(i), (ii), (iii), (iv) and (vi) and (b) in the definition of
“Eligible Truck” in the Indenture (subject, in the case of clauses (a)(ii) and
(a)(iii) to any applicable qualifications and provisos included in such
definition).

3. TERM.

3.1 Vehicle Term. The “Vehicle Lease Commencement Date” (x) for each Group I
Truck owned by Lessor on the date hereof shall mean the Initial Group I Closing
Date or such later date as determined in accordance with the Master Motor
Vehicle Operating Lease, dated as of May 11, 2006, by and among CPF, BTR and
ABCR, as amended at the time such Group I Truck was added to the Existing Lease
and (y) for each additional Group I Truck shall mean the earlier of (a) the date
referenced in the Vehicle Acquisition Schedule with respect to such Group I
Truck, and (b) the date such Group I Truck is contributed to the Lessor or the
date that funds are expended by the Lessor to acquire such Group I Truck (with
respect to such Group

 

7



--------------------------------------------------------------------------------

I Truck, the “Truck Funding Date”). The “Vehicle Term” with respect to each
Group I Truck shall extend from the Vehicle Lease Commencement Date through the
earliest of (i) if such Group I Truck is sold to a third party, the date on
which funds in the amount of the Vehicle Purchase Price in respect of such sale
are deposited in the Collection Account (by such third party or by the Lessee or
the Guarantor on behalf of such third party), (ii) if such Group I Truck becomes
a Casualty, the date funds in the amount of the Termination Value thereof are
deposited in the Collection Account by the Lessee, (iii) if such Group I Truck
becomes an Ineligible Truck (other than a Casualty), the date such Group I Truck
has become an Ineligible Truck (iv) the date that such Group I Truck is
purchased by the Lessee pursuant to Section 2.5 hereof and the Vehicle Purchase
Price with respect to such purchase (along with any unpaid Monthly Base Rent and
Supplemental Rent with respect to such Group I Truck) is deposited in the
Collection Account by the Lessee, and (v) the date on which such Group I Truck
is reclassified to the Applicable CPF Lease of another Group in connection with
a refinancing of such Group I Truck (the earliest of such dates described in
clauses (i) through (v) being referred to as the “Vehicle Lease Expiration
Date”).

3.2 Term. The “CPF Lease Commencement Date” shall mean the Initial Group I
Closing Date. The “CPF Lease Expiration Date” shall mean the latest of (i) the
date of the payment in full of each Group I Series of Notes (including any
interest thereon) and all outstanding Carrying Charges, (ii) the latest Vehicle
Lease Expiration Date for all Group I Trucks and (iii) the date on which all
amounts payable hereunder have been paid in full. The “Term” of this Agreement
shall mean the period commencing on the CPF Lease Commencement Date and ending
on the CPF Lease Expiration Date.

4. RENT AND CHARGES. The Lessee will pay Monthly Base Rent and any Supplemental
Rent due and payable on a monthly basis as set forth in this Section 4.

4.1 Payment of Rent. On each Distribution Date the Lessee shall pay in
immediately available funds to the Lessor not later than 11:00 a.m. New York
City time, on such Distribution Date, (i) all Monthly Base Rent that has accrued
during the Related Month with respect to each Group I Truck leased hereunder
during or prior to the Related Month and (ii) all Supplemental Rent due and
payable on such Distribution Date.

4.2 Net Lease. THIS AGREEMENT SHALL BE A NET LEASE, AND THE LESSEE’S OBLIGATION
TO PAY ALL MONTHLY BASE RENT, SUPPLEMENTAL RENT AND OTHER SUMS HEREUNDER SHALL
BE ABSOLUTE AND UNCONDITIONAL, AND SHALL NOT BE SUBJECT TO ANY ABATEMENT,
SETOFF, COUNTERCLAIM, DEDUCTION OR REDUCTION FOR ANY REASON WHATSOEVER. The
obligations and liabilities of the Lessee hereunder shall in no way be released,
discharged or otherwise affected (except as may be expressly provided herein)
for any reason, including without limitation: (i) any defect in the condition,
merchantability, quality or fitness for use of the Group I Trucks or any part
thereof; (ii) any damage to, removal, abandonment, salvage, loss, scrapping or
destruction of or any requisition or taking of the Group I Trucks or any part
thereof; (iii) any restriction, prevention or curtailment of or interference
with any use of the Group I Trucks or any part thereof; (iv) any defect in or
any Lien on title to the Group I Trucks or any part thereof; (v) any change,
waiver, extension, indulgence or other action or omission in respect of any
obligation or

 

8



--------------------------------------------------------------------------------

liability of the Lessee or the Lessor; (vi) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to the Lessee, the Lessor or any other Person, or any action
taken with respect to this Agreement by any trustee or receiver of any Person
mentioned above, or by any court; (vii) any claim that the Lessee has or might
have against any Person, including without limitation the Lessor; (viii) any
failure on the part of the Lessor or the Lessee to perform or comply with any of
the terms hereof or of any other agreement; (ix) any invalidity or
unenforceability or disaffirmance of this Agreement or any provision hereof or
any of the other Applicable Related Documents with respect to any Group I Series
of Notes or any provision of any thereof, in each case whether against or by the
Lessee or otherwise; (x) any insurance premiums payable by the Lessee with
respect to the Group I Trucks; or (xi) any other occurrence whatsoever, whether
similar or dissimilar to the foregoing, whether or not the Lessee shall have
notice or knowledge of any of the foregoing and whether or not foreseen or
foreseeable. This Agreement shall be noncancelable by the Lessee and, except as
expressly provided herein, the Lessee, to the extent permitted by law, waives
all rights now or hereafter conferred by statute or otherwise to quit, terminate
or surrender this Agreement, or to any diminution or reduction of Monthly Base
Rent, Supplemental Rent or other amounts payable by the Lessee hereunder. All
payments by the Lessee made hereunder shall be final (except to the extent of
adjustments provided for herein), absent manifest error and, except as otherwise
provided herein, the Lessee shall not seek to recover any such payment or any
part thereof for any reason whatsoever, absent manifest error. If for any reason
whatsoever this Agreement shall be terminated in whole or in part by operation
of law or otherwise except as expressly provided herein, the Lessee shall
nonetheless pay all Monthly Base Rent, all Supplemental Rent and all other
amounts due hereunder at the time and in the manner that such payments would
have become due and payable under the terms of this Agreement as if it had not
been terminated in whole or in part. All covenants and agreements of the Lessee
herein shall be performed at its cost, expense and risk unless expressly
otherwise stated.

5. INSURANCE. The Lessee represents that it shall at all times maintain or cause
to be maintained insurance coverage in force as follows:

5.1 Personal Injury and Damage. Insurance coverage as set forth in Section 26.3
hereof. In addition, the Lessee will maintain with respect to the Lessee’s
properties and businesses insurance against loss or damage of the kind
customarily insured against by corporations, limited liability companies or
other entities engaged in the same or similar businesses, of such types and in
such amounts as are customarily carried by such similarly situated corporations.

5.2 Delivery of Certificate of Insurance. Within 10 days after the Initial Group
I Closing Date, the Lessee or the Guarantor shall deliver to the Lessor a
certificate(s) of insurance naming the Lessor, CPF and the Trustee as additional
insureds as to the item required by Section 26.3. Such insurance shall not be
changed or canceled except as provided below in Section 5.3.

5.3 Changes in Insurance Coverage. No changes shall be made in any of the
foregoing insurance requirements unless the prior written consent of each of the
Lessor and the Trustee are first obtained. The Lessor may grant or withhold its
consent to any proposed change in such insurance in its sole discretion. The
Trustee shall be required to grant its consent to any proposed change in such
insurance upon compliance with the following conditions:

(i) The Lessee or the Guarantor shall deliver not less than 30 days’ prior
written notice of any proposed change in such insurance to the Trustee; and

 

9



--------------------------------------------------------------------------------

(ii) The Required Noteholders of each Group I Series of Notes Outstanding shall
have consented to the proposed change.

6. RISK OF LOSS: CASUALTY OBLIGATIONS.

6.1 Risk of Loss Borne by Lessee. Upon delivery of each Group I Truck to the
Lessee, as between the Lessor and the Lessee, the Lessee assumes and bears the
risk of loss, damage, theft, taking, destruction, attachment, seizure,
confiscation or requisition with respect to such Group I Truck, however caused
or occasioned, and all other risks and liabilities, including personal injury or
death and property damage, arising with respect to such Group I Truck due to the
manufacture, purchase, acceptance, rejection, ownership, delivery, leasing,
subleasing, possession, use, inspection, registration, operation, condition,
maintenance, repair, storage, sale, return or other disposition of such Group I
Truck, howsoever arising.

6.2 Casualty. If a Group I Truck becomes a Casualty, then the Lessee will
(i) promptly notify the Lessor thereof and (ii) promptly, but in no event later
than the Distribution Date with respect to the Related Month during which such
Group I Truck became a Casualty, pay to the Lessor the Termination Value of such
Group I Truck (as of the date such Group I Truck became a Casualty). Upon
payment by the Lessee to the Lessor of the Termination Value of any Group I
Truck that has become a Casualty (i) the Lessor shall cause title to such Group
I Truck to be transferred to the Lessee to facilitate liquidation of such Group
I Truck by the Lessee, (ii) the Lessee shall be entitled to any physical damage
insurance proceeds applicable to such Group I Truck and (iii) the Administrator
shall request the Trustee to remove notation of its Lien (or, if applicable, to
cause any Applicable Nominee Lienholder to remove notation of its Lien) from the
Certificate of Title for such Group I Truck.

7. GROUP I TRUCK USE. So long as no Lease Event of Default, Liquidation Event of
Default or Limited Liquidation Event of Default has occurred (subject, however,
to Section 2.5 hereof), the Lessee may use Group I Trucks leased hereunder in
its regular course of business, including subleasing Group I Trucks to Permitted
Sublessees in accordance with this Section 7. Such use shall be confined solely
to the United States, and the principal place of business or rental office of
the Lessee with respect to the Group I Trucks shall be located in the United
States. The Administrator shall promptly and duly execute, deliver, file and
record all such documents, statements, filings and registrations and take such
further actions as the Lessor or the Trustee shall from time to time reasonably
request in order to establish, perfect and maintain the Lessor’s rights to and
interest in the Group I Trucks and the Certificates of Title as against the
Lessee or any third party in any applicable jurisdiction and to establish,
perfect and maintain the Trustee’s Lien on the Group I Trucks and the
Certificates of Title as a perfected first lien in any applicable jurisdiction.
The Lessee may, at its sole expense, change the place of principal location of
any Group I Trucks. Notwithstanding the foregoing, no change of location shall
be undertaken unless and until (x) all actions necessary to maintain the Lien of
the Trustee

 

10



--------------------------------------------------------------------------------

on such Group I Trucks and the Certificates of Title with respect to such Group
I Trucks shall have been taken and (y) all legal requirements applicable to such
Group I Trucks shall have been met or obtained. Following the occurrence of a
Lease Event of Default, a Limited Liquidation Event of Default or a Liquidation
Event of Default, the Lessee shall advise the Lessor in writing where all Group
I Trucks leased hereunder as of such date are principally located. The Lessee
shall not knowingly use any Group I Trucks or knowingly permit the same to be
used for any unlawful purpose. The Lessee shall use reasonable precautions to
prevent loss or damage to Group I Trucks. The Lessee shall comply with all
applicable statutes, decrees, ordinances and regulations regarding acquiring,
titling, registering, leasing, insuring and disposing of Group I Trucks and
shall take reasonable steps to ensure that operators are licensed. The Lessee
and the Lessor agree that the Lessee shall perform, at the Lessee’s own expense,
such Group I Truck preparation and conditioning services with respect to Group I
Trucks leased by the Lessee hereunder as are customary. The Lessor or the
Trustee or any authorized representative of the Lessor or the Trustee may during
reasonable business hours from time to time, without disruption of the Lessee’s
business, subject to applicable law, inspect Group I Trucks and registration
certificates, Certificates of Title and related documents covering Group I
Trucks wherever the same be located. In addition to its normal daily rental
operations, the Lessee may sublease Group I Trucks to a Permitted Sublessee
provided that (i) such Permitted Sublessee uses such Group I Trucks in the
regular course of its business and the regular course of such Permitted
Sublessee’s business is renting vehicles on a daily basis, (ii) the aggregate
Net Book Value of all Group I Trucks being subleased at any one time is less
than ten percent (10%) (or such other percentage as may be agreed to in writing
by the Required Noteholders of each Group I Series of Notes Outstanding at such
time) of the aggregate Net Book Value of the Vehicles being leased under this
Agreement at such time, (iii) the applicable sublease agreement is substantially
in the form of Attachment D hereto and (iv) the Lessee delivers to the Lessor
and the Trustee an Opinion of Counsel, dated the date of the applicable
Sublease, (a) substantially to the effect that (w) the applicable Sublease has
been duly authorized, executed and delivered by each of the Lessee and the
applicable Permitted Sublessee, (x) the applicable Sublease constitutes a valid,
binding and enforceable obligation of each of the Lessee and the applicable
Permitted Sublessee, (y) there is no pending or threatened litigation which, if
adversely determined, would materially and adversely affect the ability of each
of the Lessee and the applicable Permitted Sublessee to perform its obligations
under the applicable Sublease and (z) the applicable Sublease does not conflict
with or violate any court decree, injunction, writ or order applicable to either
the Lessee or the applicable Permitted Sublessee or result in a breach or
default under any indenture, agreement or other instrument of the Lessee or the
applicable Permitted Sublessee and (b) with respect to the validity, perfection
and priority of the security interests created by the Sublease. No such sublease
to a Permitted Sublessee shall release the Lessee or the Guarantor from any
obligations under this Agreement. The Lessee shall not sublease any Group I
Truck or assign any right or interest herein or in any Group I Truck to any
Person other than a Permitted Sublessee in accordance with this Section 7;
provided, however, the foregoing shall not be deemed to prohibit the Lessee from
renting Group I Trucks to third party customers in the ordinary course of its
business.

8. LIENS. Except for Permitted Liens, the Lessee shall keep all Group I Trucks
leased by it hereunder free of all Liens arising during the Term. Upon the
Vehicle Lease Expiration Date for each Group I Truck, should any such Lien exist
on such Group I Truck, the

 

11



--------------------------------------------------------------------------------

Lessor may, in its discretion, remove such Lien, and any sum of money that may
be paid by the Lessor in release or discharge thereof, including attorneys’ fees
and costs, will be paid by the Lessee upon demand by the Lessor. The Lessor may
grant security interests in the Group I Trucks leased by the Lessee hereunder
without consent of the Lessee; provided, however, that if any such Liens would
interfere with the rights of the Lessee under this Agreement, the Lessor must
obtain the prior written consent of the Lessee. The Lessee agrees and
acknowledges that the granting of Liens and the taking of other actions pursuant
to the Base Indenture and the Applicable Related Documents with respect to any
Group I Series of Notes does not interfere with the rights of the Lessee under
this Agreement.

9. NON-DISTURBANCE. So long as the Lessee satisfies its obligations hereunder,
its quiet enjoyment, possession and use of the Group I Trucks leased by the
Lessee hereunder will not be disturbed during the Term, subject, however, to
Sections 2.6 and 18 hereof and except that the Lessor and the Trustee each
retains the right, but not the duty, to inspect the Group I Trucks without
disturbing the ordinary conduct of the Lessee’s business. Upon the request of
the Lessor or the Trustee from time to time, the Lessee will make reasonable
efforts to confirm to the Lessor and the Trustee the location, mileage and
condition of each Group I Truck leased by the Lessee hereunder and to make
available for the Lessor’s or the Trustee’s inspection within a reasonable time
period, not to exceed 45 days, the Group I Trucks at the location where such
Group I Trucks are normally domiciled. Further, the Lessee will, during normal
business hours and with a notice of three Business Days, make its records
pertaining to the Group I Trucks available to the Lessor or the Trustee for
inspection at the location where the Lessee’s records are normally domiciled.

10. REGISTRATION; LICENSE; TRAFFIC SUMMONSES; PENALTIES AND FINES. The Lessee,
at its expense, shall be responsible for proper registration and licensing of
the Group I Trucks and titling of the Group I Trucks in the name of the Lessor
(with the Lien of the Trustee, in its name or in the name of an Applicable
Nominee Lienholder, on behalf of the Trustee, noted thereon), and, where
required, shall have such Group I Trucks inspected by any appropriate
governmental authority; provided, however, that notwithstanding the foregoing,
possession of all Certificates of Title shall at all times remain with the
Administrator, or an Affiliate or agent of the Administrator identified to the
Trustee in writing, which will hold such Certificates of Title in its capacity
as agent for the Lessor and on behalf of the Trustee. The Lessee shall be
responsible for the payment of all registration fees, title fees, license fees,
traffic summonses, penalties, judgments and fines incurred with respect to any
Group I Truck during the Vehicle Term for such Group I Truck or imposed during
the Vehicle Term for such Group I Truck by any Governmental Authority or any
court of law or equity with respect to such Group I Trucks in connection with
the Lessee’s operation of such Group I Trucks. The Lessor agrees to execute a
power of attorney in substantially the form of Attachment C hereto (each, a
“Power of Attorney”), and such other documents as may be necessary in order to
allow the Lessee to title, register and dispose of the Group I Trucks leased
hereunder in accordance with the terms hereof; provided, however, that
possession of all Certificates of Title shall at all times remain with the
Administrator, or an Affiliate or agent of the Administrator identified to the
Trustee in writing, which will hold such Certificates of Title in its capacity
as agent for the Lessor and on behalf of the Trustee, and the Lessee
acknowledges and agrees that it has no right, title or interest in or with
respect to any Certificate of Title. Notwithstanding anything herein to the
contrary, the Lessor may terminate such Power of Attorney as provided in
Section 18.3(iii) hereof.

 

12



--------------------------------------------------------------------------------

11. MAINTENANCE AND REPAIRS. The Lessee shall pay for all maintenance and
repairs to keep Group I Trucks in good working order and condition, and the
Lessee will maintain the Group I Trucks as required in order to keep the
manufacturer’s warranty in force. The Lessee will return Group I Trucks to a
facility authorized by the manufacturer of such Group I Truck or the Lessee’s
warranty station authorized by the manufacturer of such Group I Truck for
warranty work. The Lessee will comply with any manufacturer’s recall of any
Group I Truck. The Lessee will pay, or cause to be paid, all usual and routine
expenses incurred in the use and operation of Group I Trucks including, but not
limited to, fuel, lubricants, and coolants. The Lessee agrees that it shall not
make any material alterations to any Group I Trucks without the prior consent of
the Lessor. Any improvements or additions to any Group I Trucks shall become and
remain the property of the Lessor, except that any addition to Group I Trucks
made by the Lessee shall remain the property of the Lessee if such addition can
be disconnected from such Group I Trucks without impairing the functioning of
such Group I Trucks or its resale value, excluding such addition.

12. GROUP I TRUCK WARRANTIES.

12.1 No Lessor Warranties. THE LESSEE ACKNOWLEDGES THAT THE LESSOR IS NOT THE
MANUFACTURER, THE AGENT OF THE MANUFACTURER, OR THE DISTRIBUTOR OF THE GROUP I
TRUCKS LEASED BY THE LESSEE HEREUNDER. THE LESSOR MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE FITNESS, SAFENESS, DESIGN,
MERCHANTABILITY, CONDITION, QUALITY, CAPACITY OR WORKMANSHIP OF THE GROUP I
TRUCKS NOR ANY WARRANTY THAT THE GROUP I TRUCKS WILL SATISFY THE REQUIREMENTS OF
ANY LAW OR ANY CONTRACT SPECIFICATION, AND AS BETWEEN THE LESSOR AND THE LESSEE,
THE LESSEE AGREES TO BEAR ALL SUCH RISKS AT ITS SOLE COST AND EXPENSE. THE
LESSEE SPECIFICALLY WAIVES ALL RIGHTS TO MAKE CLAIMS AGAINST THE LESSOR AND ANY
GROUP I TRUCK FOR BREACH OF ANY WARRANTY OF ANY KIND WHATSOEVER AND, AS TO THE
LESSOR, THE LESSEE LEASES THE GROUP I TRUCKS “AS IS.” IN NO EVENT SHALL THE
LESSOR BE LIABLE FOR SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, WHATSOEVER
OR HOWSOEVER CAUSED.

12.2 Manufacturer’s Warranties. If a Group I Truck is covered by a
manufacturer’s warranty, the Lessee, during the Vehicle Term for such Group I
Truck, shall have the right to make any claims under such warranty which the
Lessor could make.

13. GROUP I TRUCK USAGE GUIDELINES AND RETURN; TRUCK SPECIAL DAMAGE PAYMENTS.

13.1 Usage. As used herein “Truck Turn-In Condition Standard” with respect to
each Group I Truck shall mean such Group I Truck shall have no: body dents;
rust; corrosion; dented, rusted, broken, missing chrome or trim; ripped or
stained upholstery, seats, dash, headliner or carpeting; missing interior trim;
sprung or misaligned doors or their openings; worn,

 

13



--------------------------------------------------------------------------------

cracked, split, broken or leaking weather-stripping; faulty window mechanisms;
broken, cracked, missing glass, mirrors or lights; faulty electronic systems,
including on-board computers, processors, sensors, controls, radios, stereos,
and the like; faulty heating, air conditioning or climate control systems; worn
or faulty shock absorbers or other suspension or steering parts, systems or
mechanisms; excessively worn tires; or any other condition that adversely
affects the appearance or operating condition of such Group I Truck, in each
case other than any such condition that would reasonably be considered to be
normal wear and tear or otherwise de minimis by a purchaser of such Group I
Truck.

13.2 Truck Special Damage Payments. (a) The Lessee will use its best efforts to
maintain the Group I Trucks in a manner such that no Truck Special Damage
Payments (as defined below) shall be due upon disposition of the Group I Trucks
by or for the benefit of the Lessor. Upon disposition of each Group I Truck
leased hereunder by or for the benefit of the Lessor, other than the sale of any
Group I Truck to the Lessee in accordance with the terms hereof, if such Group I
Truck fails to satisfy the Truck Turn-In Condition Standard established pursuant
to Section 13.l, the Lessor will charge the Lessee for the amount that the
Administrator estimates in good faith to be the reduction in the saleable value
of such Group I Truck as a result of such failure to satisfy the Truck Turn-In
Condition Standard (any such amounts are referred to as the “Truck Special
Damage Payments”).

(b) On each Distribution Date, the Lessee shall pay to the Lessor all Truck
Special Damage Payments that have accrued during the Related Month. The
obligation of the Lessee to pay Truck Special Damage Payments shall constitute
the sole remedy respecting the breach of its covenant contained in the first
sentence of Section 13.2(a). The provisions of this Section 13.2 will survive
the expiration or earlier termination of the Term.

14. DISPOSITION PROCEDURE. The Lessee shall comply with the requirements of law
in connection with, among other things, the delivery of Certificates of Title
and documents of transfer signed as necessary, and signed odometer statements to
be submitted with the Group I Trucks upon any disposition thereof pursuant to
the terms hereof.

15. ODOMETER DISCLOSURE REQUIREMENT. The Lessee agrees to comply with all
requirements of law with respect to Group I Trucks in connection with the
transfer of ownership by the Lessor of any Group I Truck, including, without
limitation, the submission of any required odometer disclosure statement at the
time of any such transfer of ownership.

16. GENERAL INDEMNITY.

16.1 Indemnity by the Lessee and the Guarantor. The Lessee and the Guarantor
agree jointly and severally to indemnify and hold harmless the Lessor, the
Administrator and the Trustee and the Lessor’s, the Administrator’s and the
Trustee’s directors, officers, stockholders, agents and employees (collectively,
the “Indemnified Persons”), on a net after-tax basis against any and all claims,
demands and liabilities of whatsoever nature and all costs and expenses relating
to or in any way arising out of:

16.1.1 the ordering, delivery, acquisition, title on acquisition, rejection,
installation, possession, titling, retitling, registration, re-registration,
custody by the

 

14



--------------------------------------------------------------------------------

Lessee or the Guarantor (or the Administrator or its agent on behalf of the
Lessee or the Guarantor) of title and registration documents, use, non-use,
misuse, operation, deficiency, defect, transportation, repair, control or
disposition of any Group I Truck leased hereunder or to be leased hereunder
pursuant to a request by the Lessee including, without limitation, any Group I
Truck subleased to a Permitted Sublessee pursuant to Section 7 and any of the
forgoing actions, events or circumstances occurring or arising in connection
with such subleasing and any customer of any such Permitted Sublessee. The
foregoing shall include, without limitation, any liability (or any alleged
liability) of the Lessor to any third party arising out of any of the foregoing,
including, without limitation, all legal fees, costs and disbursements arising
out of such liability (or alleged liability);

16.1.2 all (i) federal, state, county, municipal or foreign license,
qualification, registration, franchise, sales, use, gross receipts, ad valorem,
business, property (real or personal), excise, motor vehicle, and occupation
fees and taxes, and all federal, state and local income taxes, and penalties and
interest thereon, and all other taxes, fees and assessments of any kind
whatsoever whether assessed, levied against or payable by the Lessor or
otherwise, with respect to any Group I Truck leased hereunder or the
acquisition, purchase, sale, rental, delivery, use, operation, control,
ownership or disposition of any such Group I Truck or measured in any way by the
value thereof or by the business of, investment in, ownership by the Lessor with
respect thereto and (ii) documentary, stamp, filing, recording, mortgage or
other taxes, if any, which may be payable by the Lessor in connection with this
Agreement or any other Applicable Related Documents with respect to any Group I
Series of Notes; provided, however, that the following taxes are excluded from
the indemnity provided in clauses (i) and (ii) above:

(i) any tax on, based on, with respect to, or measured by net income (including
federal alternative minimum tax), other than any taxes or other charges which
may be imposed as a result of any determination by a taxing authority that the
Lessor is not the owner for tax purposes of the Group I Trucks leased hereunder
or that this Agreement is not a “true lease” for tax purposes or that
depreciation deductions that would be available to the owner of such Group I
Trucks are disallowed, or that the Lessor is not entitled to include the full
purchase price for any such Group I Truck in basis including any amounts payable
in respect of interest charges, additions to tax and penalties that may be
imposed, and all attorneys and accountants fees and expenses and all other fees
and expenses that may be incurred in defending against or contesting any such
determination;

(ii) any withholding tax imposed by the United States federal government other
than such a tax imposed as a result of a change in law enacted (including new
interpretations thereof), adopted or promulgated after the Initial Group I
Closing Date or, if later, the date the Trustee acquires its interest in (A) the
Group I Trucks leased hereunder, (B) the Base Indenture or (C) any other related
operative documents that causes it to be an Indemnified Person hereunder unless
such a tax is enacted, adopted or promulgated as a tax in lieu of, or in
substitution for a tax not otherwise indemnifiable hereunder;

 

15



--------------------------------------------------------------------------------

(iii) any tax with respect to any Group I Truck leased by the Lessee hereunder
or any transaction relating to such Group I Truck to the extent it covers any
period beginning after the earlier of (A) the discharge in full of the Lessee’s
obligation to pay Monthly Base Rent, Supplemental Rent and any other amount
payable hereunder with respect to such Group I Truck or (B) the expiration or
other termination of this Agreement with respect to such Group I Truck, unless
such tax accrues in respect of any period during which the Lessee holds over
such Group I Truck; and

(iv) any tax that is imposed on an Indemnified Person or any of its Affiliates,
to the extent that such tax results from the willful misconduct or gross
negligence of such Indemnified Person or such Affiliates;

16.1.3 any violation by the Lessee or the Guarantor of this Agreement or of any
Applicable Related Documents with respect to any Group I Series of Notes to
which the Lessee or the Guarantor is a party or by which it is bound or of any
laws, rules, regulations, orders, writs, injunctions, decrees, consents,
approvals, exemptions, authorizations, licenses and withholdings of objecting of
any governmental or public body or authority and all other requirements having
the force of law applicable at any time to any Group I Truck leased hereunder or
any action or transaction by the Lessee or the Guarantor with respect thereto or
pursuant to this Agreement;

16.1.4 all out of pocket costs of the Lessor (including the fees and out of
pocket expenses of counsel for the Lessor) in connection with the execution,
delivery and performance of this Agreement and the other Applicable Related
Documents with respect to any Group I Series of Notes;

16.1.5 all out of pocket costs and expenses (including reasonable attorneys’
fees and legal expenses) incurred by the Lessor or the Trustee in connection
with the administration, enforcement, waiver or amendment of this Agreement and
any other Applicable Related Documents with respect to any Group I Series of
Notes and all indemnification obligations of the Lessor under the Applicable
Related Documents with respect to any Group I Series of Notes; and

16.1.6 all costs, fees, expenses, damages and liabilities (including, without
limitation, the fees and out of pocket expenses of counsel) in connection with,
or arising out of, any claim made by any third party against the Lessor for any
reason.

If the Lessor shall actually receive any tax benefit (whether by way of offset,
credit, deduction, refund or otherwise) not already taken into account in
calculating the net after-tax basis for such payment as a result of the payment
of any tax indemnified pursuant to this Section 16 or in connection with the
circumstances giving rise, to the imposition of such tax, such tax benefit shall
be used to offset any indemnity payment owed pursuant to this Section 16 or
shall be paid to the Lessee or the Guarantor, as applicable (but only to the
extent of any prior indemnity

 

16



--------------------------------------------------------------------------------

payments actually made pursuant to this Section 16 and only after the Lessor
shall actually receive such tax benefits), provided, however, that no such
payment to the Lessee or the Guarantor, as applicable, shall be made while any
Lease Event of Default shall have occurred and be continuing.

16.2 Reimbursement Obligation by the Lessee and the Guarantor. The Lessee and
the Guarantor shall forthwith upon demand reimburse the Lessor or the relevant
Indemnified Person for any sum or sums expended with respect to any of the
foregoing; provided, however, that, if so requested by the Lessee or the
Guarantor, the Lessor or the relevant Indemnified Person shall submit to the
Lessee or the Guarantor, as applicable, a statement documenting any such demand
for reimbursement or prepayment. To the extent that the Lessee or the Guarantor
in fact indemnifies the Lessor or the relevant Indemnified Person under the
indemnity provisions of this Agreement, the Lessee or the Guarantor, as
applicable, shall be subrogated to the Lessor’s rights or the relevant
Indemnified Person’s rights in the affected transaction and shall have a right
to determine the settlement of claims therein. The foregoing indemnity as
contained in this Section 16 shall survive the expiration or earlier termination
of this Agreement or any lease of any Group I Truck hereunder.

16.3 Defense of Claims. The Lessor agrees to notify the Lessee of any claim made
against it for which the Lessee may be liable pursuant to this Section 16 and,
if the Lessee requests, to contest or allow the Lessee to contest such claim. If
any Lease Event of Default shall have occurred and be continuing, no contest
shall be required, and any contest which has begun shall not be required to be
continued to be pursued, unless arrangements to secure the payment of the
Lessee’s obligations pursuant to this Section 16 hereunder have been made and
such arrangements are reasonably satisfactory to the Lessor. The Lessor shall
not settle any such claim without the Lessee’s consent, which consent shall not
be unreasonably withheld. Defense of any claim referred to in this Section 16
for which indemnity may be required shall, at the option and request of the
Indemnified Person, be conducted by the Lessee or the Guarantor, as applicable.
The Lessee or the Guarantor, as the case may be, will inform the Indemnified
Person of any such claim and of the defense thereof and will provide copies of
material documents relating to any such claim or defense to such Indemnified
Person upon request. Such Indemnified Person may participate in any such defense
at its own expense; provided such participation does not interfere with the
Lessee’s or the Guarantor’s assertion of such claim or defense. The Lessee and
the Guarantor agree that no Indemnified Person will be liable to the Lessee or
the Guarantor, as applicable, for any claim caused directly or indirectly by the
inadequacy of any Group I Truck leased for any purpose or any deficiency or
defect therein or the use or maintenance thereof or any repairs, servicing or
adjustments thereto or any delay in providing or failure to provide such
repairs, servicing or adjustments or any interruption or loss of service or use
thereof or any loss of business, all of which shall be the risk and
responsibility of the Lessee or the Guarantor. The rights and indemnities of
each Indemnified Person hereunder are expressly made for the benefit of, and
will be enforceable by, each Indemnified Person notwithstanding the fact that
such Indemnified Person is either no longer a party to (or entitled to receive
the benefits of) this Agreement, or was not a party to (or entitled to receive
the benefits of) this Agreement at its outset. Except as otherwise set forth
herein, nothing herein shall be deemed to require the Lessee or the Guarantor to
indemnify the Lessor for any of the Lessor’s acts or omissions which constitute
gross negligence or willful misconduct. This general indemnity shall not affect
any claims of the type discussed above which the Lessee or the Guarantor may
have against the manufacturer.

 

17



--------------------------------------------------------------------------------

17. ASSIGNMENT.

17.1 Right of the Lessor to Assign this Agreement. The Lessor shall have the
right to finance the acquisition and ownership of the Group I Trucks by selling
or assigning, in whole or in part, its right, title and interest in this
Agreement, including, without limitation, in moneys due from the Lessee, the
Guarantor and any third party under this Agreement; provided, however, that any
such sale or assignment shall be subject to the rights and interest of the
Lessee in the Group I Trucks, including but not limited to the Lessee’s right of
quiet and peaceful possession of the Group I Trucks as set forth in Section 9
hereof, and under this Agreement.

17.2 Limitations on the Right of the Lessee to Assign this Agreement. The Lessee
agrees that it shall not, without prior written consent of the Lessor and the
consent of the Required Noteholders of each Group I Series of Notes Outstanding,
assign this Agreement or any of its rights hereunder to any other party;
provided, however, that the Lessee may rent the Group I Trucks under the terms
of its normal daily rental programs and may sublease Group I Trucks to Permitted
Sublessees in accordance with Section 7 hereof. Any purported assignment in
violation of this Section 17.2 shall be void and of no force or effect. Nothing
contained herein shall be deemed to restrict the right of the Lessee to acquire
or dispose of, by purchase, lease, financing, or otherwise, motor vehicles that
are not subject to the provisions of this Agreement.

18. DEFAULT AND REMEDIES THEREFOR.

18.1 Events of Default. Any one or more of the following will constitute an
event of default (a “Lease Event of Default”) as that term is used herein:

18.1.1 there occurs a default in the payment of any portion of Monthly Base Rent
or Supplemental Rent and the continuance thereof for a period of five Business
Days;

18.1.2 any unauthorized assignment or transfer of this Agreement by the Lessee
or the Guarantor occurs;

18.1.3 the failure, in any material respect, of the Lessee and the Guarantor to
maintain, or cause to be maintained, insurance as required in Section 5 or
Section 26.3;

18.1.4 the failure of the Lessee and the Guarantor to observe or perform any
other covenant, condition, agreement or provision hereof, including, but not
limited to, usage and maintenance, and such default continues for more than 30
days after the earlier of (x) the date the Lessee or Guarantor has actual
knowledge of such default or (y) the date written notice of such default is
delivered by the Lessor or the Trustee to the Lessee or the Guarantor;

18.1.5 if any representation or warranty made by the Lessee or the Guarantor
herein is inaccurate or incorrect or is breached or is false or misleading in
any material respect as of the date of the making thereof or any schedule,
certificate, financial

 

18



--------------------------------------------------------------------------------

statement, report, notice, or other writing furnished by or on behalf of the
Lessee or the Guarantor to the Lessor or the Trustee is false or misleading in
any material respect on the date as of which the facts therein set forth are
stated or certified, and the circumstance or condition in respect of which such
representation, warranty or writing was inaccurate, incorrect, breached, false
or misleading in any material respect, as the case may be, shall not have been
eliminated or otherwise cured for 30 days after the earlier of (x) the date of
the receipt of written notice thereof from the Lessor or the Trustee to the
Guarantor or the Lessee and (y) the date the Guarantor or the Lessee learns of
such circumstance or condition;

18.1.6 an Event of Bankruptcy occurs with respect to the Lessee, the Guarantor,
the Administrator or BRAC;

18.1.7 the Pension Benefit Guaranty Corporation or the Internal Revenue Service
shall have filed notice of one or more liens against the Lessee (unless such
lien does not purport to cover the Collateral or the Group I Collateral or any
amount payable under this Agreement), and, in the case of notice filed by the
Internal Revenue Service, such notice shall have remained in effect for more
than 30 days unless, prior to the expiration of such period, the Lessee shall
have provided the Lessor with a bond in an amount at least equal to the amount
of such lien or, in the case of any such lien in an amount less than $1,000,000,
the Lessee shall have established to the reasonable satisfaction of the Lessor
that such lien is being contested in good faith and that adequate reserves have
been established in respect of the claim giving rise to such lien.

18.2 Effect of Lease Event of Default or Liquidation Event of Default. If any
Lease Event of Default described in Section 18 or any Liquidation Event of
Default shall occur, the Lessor, acting at the direction of the Trustee may
terminate this Agreement and then (x) any accrued and unpaid Monthly Base Rent,
Supplemental Rent and all other charges and payments accrued but unpaid under
this Agreement (calculated as if the full amount of interest on each Group I
Series of Notes was then due and payable in full) shall, automatically, without
further action by the Lessor or the Trustee, become immediately due and payable
and (y) the Lessee shall, at the request of the Lessor or the Trustee, return or
cause to be returned all Group I Trucks (and the Administrator shall deliver, or
cause to be delivered, to the Trustee the Certificates of Title relating
thereto) to the Lessor or the Trustee.

18.3 Rights of Lessor Upon Lease Event of Default, Limited Liquidation Event of
Default or Liquidation Event of Default. If a Lease Event of Default, Limited
Liquidation Event of Default or Liquidation Event of Default shall occur, then
the Lessor or the Trustee at its option may:

(i) Proceed by appropriate court action or actions, either at law or in equity,
to enforce performance by the Lessee or the Guarantor of the applicable
covenants and terms of this Agreement or to recover damages for the breach
hereof calculated in accordance with Section 18.5; or

(ii) By notice in writing to the Lessee, terminate this Agreement in its
entirety and/or the right of possession hereunder of the Lessee of the Group I
Trucks, and the

 

19



--------------------------------------------------------------------------------

Lessor or the Trustee may direct delivery by the Lessee or the Guarantor (or the
Administrator or its agent on behalf of the Lessee or the Guarantor) of
documents of title to the Group I Trucks, whereupon all rights and interests of
the Lessee or the Guarantor to the Group I Trucks will cease and terminate and
the Guarantor will remain liable hereunder as herein provided, provided,
however, that their liability will be calculated in accordance with
Section 18.5); and thereupon, the Lessor or the Trustee or its agents may
peaceably enter upon the premises of the Lessee or other premises where the
Group I Trucks may be located and take possession of them and thenceforth hold,
possess and enjoy the same free from any right of the Lessee or the Guarantor,
or their successors or assigns, to use the Group I Trucks for any purpose
whatsoever, and the Lessor will, nevertheless, have a right to recover from the
Lessee or the Guarantor any and all amounts which under the terms of this
Section 18.3 (as limited by Section 18.5 of this Agreement) as may be then due.
The Lessor will provide the Lessee with written notice of the place and time of
any sale of Group I Trucks at least five days prior to the proposed sale, which
shall be deemed commercially reasonable, and the Lessee may purchase such Group
I Truck(s) at the sale. Each and every power and remedy hereby specifically
given to the Lessor and the Trustee will be in addition to every other power and
remedy hereby specifically given to the Lessor or the Trustee or now or
hereafter existing at law, in equity or in bankruptcy and each and every power
and remedy may be exercised from time to time and simultaneously and as often
and in such order as may be deemed expedient by the Lessor or the Trustee;
provided, however, that the measure of damages recoverable against the Lessee
and the Guarantor will in any case be calculated in accordance with
Section 18.5. All such powers and remedies will be cumulative, and the exercise
of one will not be deemed a waiver of the right to exercise any other or others.
No delay or omission of the Lessor in the exercise of any such power or remedy
and no renewal or extension of any payments due hereunder will impair any such
power or remedy or will be construed to be a waiver of any default or any
acquiescence therein. Any extension of time for payment hereunder or other
indulgence duly granted to the Lessee or the Guarantor will not otherwise alter
or affect the Lessor’s rights or the obligations hereunder of the Lessee and the
Guarantor. The Lessor’s acceptance of any payment after it will have become due
hereunder will not be deemed to alter or affect the Lessor’s or the Trustee’s
rights hereunder with respect to any subsequent payments or defaults therein; or

(iii) By notice in writing to the Lessee, terminate the Power of Attorney.

18.4 Rights of Trustee Upon Liquidation Event of Default, Limited Liquidation
Event of Default and Non-Performance of Certain Covenants.

(i) If a Liquidation Event of Default or a Limited Liquidation Event of Default
shall have occurred and be continuing, the Lessor and the Trustee, to the extent
provided in the Base Indenture and each related Group I Series Supplement, shall
have the rights against the Guarantor, the Lessee, and the Group I Collateral
provided in the Base Indenture and such Group I Series Supplements, including
the right to take possession of all or a portion of the Group I Trucks
immediately from the Lessee.

 

20



--------------------------------------------------------------------------------

(ii) Upon a default in the performance (after giving effect to any applicable
grace periods provided herein) by the Guarantor or the Lessee of its obligations
hereunder to keep the Group I Trucks free of Liens (other than Permitted Liens)
and to maintain the Trustee’s first priority perfected security interest in the
Group I Collateral, the Lessor or the Trustee shall have the right to take
actions reasonably necessary to correct such default with respect to the subject
Group I Trucks including the execution of UCC financing statements with respect
to general intangibles and the completion of Vehicle Perfection and
Documentation Requirements on behalf of the Guarantor or the Lessee as
applicable.

(iii) Upon the occurrence of a Liquidation Event of Default or a Limited
Liquidation Event of Default, the Lessee shall dispose of the Group I Trucks in
accordance with the instructions of the Trustee. To the extent the Lessee fails
to so dispose of any Group I Trucks, the Trustee shall have the right to
otherwise dispose of such Group I Trucks. In addition, following the occurrence
of a Liquidation Event of Default or a Limited Liquidation Event of Default, the
Trustee shall have all of the rights, remedies, powers, privileges and claims
vis-à-vis the Guarantor or the Lessee, necessary or desirable to allow the
Trustee to exercise the rights, remedies, powers, privileges and claims set
forth in Sections 3.3 and 9.2 of the Base Indenture, and each of the Guarantor
and the Lessee acknowledges that it has hereby granted to the Lessor all of the
rights, remedies, powers, privileges and claims granted by the Lessor to the
Trustee pursuant to Article 3 of the Base Indenture and that the Trustee may act
in lieu of the Lessor in the exercise of such rights, remedies, powers,
privileges and claims.

18.5 Measure of Damages. If a Lease Event of Default, a Limited Liquidation
Event of Default or a Liquidation Event of Default occurs and the Lessor or the
Trustee exercises the remedies granted to the Lessor or the Trustee under this
Article 18, the amount that the Lessor shall be permitted to recover shall be
equal to:

(i) all Monthly Base Rent, all Supplemental Rent and all other amounts due and
payable under this Agreement (calculated as provided in Section 18.2); plus

(ii) any damages and expenses, including reasonable attorneys’ fees and expenses
(but excluding net after-tax losses of federal and state income tax benefits to
which the Lessor would otherwise be entitled as a result of this Agreement),
which the Lessor or the Trustee will have sustained by reason of the Lease Event
of Default, Limited Liquidation Event of Default or Liquidation Event of
Default, together with reasonable sums for such attorneys’ fees and such
expenses as will be expended or incurred in the seizure, storage, rental or sale
of the Group I Trucks or in the enforcement of any right or privilege hereunder
or in any consultation or action in such connection; plus

(iii) interest on amounts due and unpaid under this Agreement at the applicable
Carrying Cost Interest Rate plus 1.0% from time to time computed from the date
of the Lease Event of Default, Limited Liquidation Event of Default or
Liquidation Event of Default or the date payments were originally due to the
Lessor under this Agreement or

 

21



--------------------------------------------------------------------------------

from the date of each expenditure by the Lessor which is recoverable from the
Lessee pursuant to this Section 18, as applicable, to and including the date
payments are made by the Lessee.

18.6 Application of Proceeds. The proceeds of any sale or other disposition
pursuant to Section 18.2 or 18.3 shall be applied in the following order: (i) to
the reasonable costs and expenses incurred by the Lessor in connection with such
sale or disposition, including any reasonable costs associated with repairing
any Group I Trucks, and reasonable attorneys’ fees in connection with the
enforcement of this Agreement, (ii) to the payment of outstanding Monthly Base
Rent and Supplement Rent, (iii) to the payment of all other amounts due
hereunder, and (iv) any remaining amounts to the Lessor, or such Person(s) as
may be lawfully entitled thereto.

18.7 Special Default. If on any Business Day, the Lessee or the Guarantor
obtains actual knowledge that a Group I Truck included in the Borrowing Base
(other than any Group I Truck that is an Eligible Truck solely by reason of the
proviso to the definition of Eligible Trucks) is not titled in the name of CPF
with the Trustee or an Applicable Nominee Lienholder noted as the first
lienholder on the Certificate of Title for such Group I Truck (or, the Lessee or
the Guarantor obtains actual knowledge that the Titling Procedures have not been
properly satisfied with respect to any Group I Truck included in the Borrowing
Base), then the Lessee shall within three (3) Business Days make an application
(or correct its application, as the case may be) with the Oklahoma Tax
Commission (the “OTC”) or any Oklahoma motor vehicle license agent (“License
Agent”) to properly title such Group I Truck in the name of CPF with a lien in
favor of the Trustee (or an Applicable Nominee Lienholder, as the case may be).
If the Lessee fails to perform under the preceding sentence by the close of
business on the third Business Day after obtaining such knowledge, then the
Lessee shall promptly, but in no event later than three (3) Business Days
thereafter, sell or purchase any improperly titled Group I Trucks (or any such
Group I Truck with respect to which the Titling Procedures have not been
properly satisfied). If the proceeds of the sale of any such Group I Truck are
less than the applicable Vehicle Purchase Price for such improperly titled Group
I Truck, then the Lessee shall pay to CPF an amount equal to such deficiency;
provided, that if the Lessee purchases any such Group I Truck, it shall pay to
the Lessor the applicable Vehicle Purchase Price therefor.

19. CERTIFICATION OF TRADE OR BUSINESS USE. The Lessee hereby warrants and
certifies as of the date hereof and as of each Series Closing Date with respect
to a Group I Series of Notes, under penalties of perjury, that (i) it intends to
use the Group I Trucks which are subject to this Agreement in its trade or
business and (ii) it has been advised that it will not be treated as the owner
of such Group I Trucks for federal tax income purposes.

20. SURVIVAL. In the event that, during the term of this Agreement, the Lessee
or the Guarantor becomes liable for the payment or reimbursement of any
obligations, claims or taxes pursuant to any provision hereof, such liability
will continue, notwithstanding the expiration or termination of this Agreement,
until all such amounts are paid or reimbursed by the Lessee or the Guarantor.

 

22



--------------------------------------------------------------------------------

21. TITLE. This is an agreement to lease only and title to Group I Trucks will
at all times remain in the Lessor’s name or in the name of a nominee. Neither
the Lessee nor the Guarantor will have any rights or interest in Group I Trucks
whatsoever other than the right of possession and use as provided by this
Agreement.

22. GUARANTY.

22.1 Guaranty. In order to induce the Lessor to execute and deliver this
Agreement and to lease Group I Trucks to the Lessee, and in consideration
thereof, the Guarantor hereby (i) unconditionally and irrevocably guarantees to
the Lessor the obligations of the Lessee to make any payments required to be
made by it under this Agreement, (ii) agrees to cause the Lessee to duly and
punctually perform and observe all of the terms, conditions, covenants,
agreements and indemnities of the Lessee under this Agreement and (iii) agrees
that, if for any reason whatsoever, the Lessee fails to so perform and observe
such terms, conditions, covenants, agreements and indemnities, the Guarantor
will duly and punctually perform and observe the same (the obligations referred
to in clauses (i) through (iii) above are collectively referred to as the
“Guaranteed Obligations”). The liabilities and obligations of the Guarantor
under the guaranty contained in this Section 22 (this “Guaranty”) will be
absolute and unconditional under all circumstances. This Guaranty shall be a
guaranty of payment and performance and not merely of collection, and the
Guarantor hereby agrees that it shall not be required that the Lessor or the
Trustee assert or enforce any rights against the Lessee or any other person
before or as a condition to the obligations of the Guarantor pursuant to this
Guaranty.

22.2 Scope of Guarantor’s Liability. The Guarantor’s obligations hereunder are
independent of the obligations of the Lessee, any other guarantor or any other
Person, and the Lessor may enforce any of its rights hereunder independently of
any other right or remedy that the Lessor may at any time hold with respect to
this Agreement or any security or other guaranty therefor. Without limiting the
generality of the foregoing, the Lessor may bring a separate action against the
Guarantor without first proceeding against the Lessee, any other guarantor or
any other Person, or any security held by the Lessor, and regardless of whether
the Lessee or any other guarantor or any other Person is joined in any such
action. The Guarantor’s liability hereunder shall at all times remain effective
with respect to the full amount due from the Lessee hereunder, notwithstanding
any limitations on the liability of the Lessee to the Lessor contained in any of
the Applicable Related Documents with respect to any Group I Series of Notes or
elsewhere. The Lessor’s rights hereunder shall not be exhausted by any action
taken by the Lessor until all Guaranteed Obligations have been fully paid and
performed. The liability of the Guarantor hereunder shall be reinstated and
revived, and the rights of the Lessor shall continue, with respect to any amount
at any time paid on account of the Guaranteed Obligations which shall thereafter
be required to be restored or returned by the Lessor upon the bankruptcy,
insolvency or reorganization of the Lessee, any other guarantor or any other
Person, or otherwise, all as though such amount had not been paid.

22.3 Lessor’s Right to Amend this Agreement, Etc.. The Guarantor hereby
authorizes the Lessor, at any time and from time to time without notice and
without affecting the liability of the Guarantor hereunder, to: (a) alter the
terms of all or any part of the Guaranteed Obligations and any security and
guaranties therefor including without limitation modification of

 

23



--------------------------------------------------------------------------------

times for payment and rates of interest; (b) accept new or additional
instruments, documents, agreements, security or guaranties in connection with
all or any part of the Guaranteed Obligations; (c) accept partial payments on
the Guaranteed Obligations; (d) waive, release, reconvey, terminate, abandon,
subordinate, exchange, substitute, transfer, compound, compromise, liquidate and
enforce all or any part of the Guaranteed Obligations and any security or
guaranties therefor, and apply any such security and direct the order or manner
of sale thereof (and bid and purchase at any such sale), as the Lessor in its
discretion may determine; (e) release the Lessee, any other guarantor or any
other Person from any personal liability with respect to all or any part of the
Guaranteed Obligations; and (f) assign its rights under this Guaranty in whole
or in part.

22.4 Waiver of Certain Rights by Guarantor. The Guarantor hereby waives each of
the following to the fullest extent allowed by law:

(a) all statutes of limitation as a defense to any action brought by the Lessor
against the Guarantor;

(b) any defense based upon:

(i) the unenforceability or invalidity of all or any part of the Guaranteed
Obligations or any security or other guaranty for the Guaranteed Obligations or
the lack of perfection or failure of priority of any security for the Guaranteed
Obligations;

(ii) any act or omission of the Lessor or any other Person that directly or
indirectly results in the discharge or release of the Lessee or any other Person
or any of the Guaranteed Obligations or any security therefor; or

(iii) any disability or any other defense of the Lessee or any other Person with
respect to the Guaranteed Obligations, whether consensual or arising by
operation of law or any bankruptcy, insolvency or debtor-relief proceeding, or
from any other cause;

(c) any right (whether now or hereafter existing) to require the Lessor, as a
condition to the enforcement of this Guaranty, to:

(i) accelerate the Guaranteed Obligations;

(ii) give notice to the Guarantor of the terms, time and place of any public or
private sale of any security for the Guaranteed Obligations; or

(iii) proceed against the Lessee, any other guarantor or any other Person, or
proceed against or exhaust any security for the Guaranteed Obligations;

(d) all rights of subrogation, all rights to enforce any remedy that the Lessor
now or hereafter has against the Lessee or any other Person, and any benefit of,
and right to participate in, any security now or hereafter held by the Lessor
with respect to the Guaranteed Obligations;

 

24



--------------------------------------------------------------------------------

(e) presentment, demand, protest and notice of any kind, including without
limitation notices of default and notice of acceptance of this Guaranty;

(f) all suretyship defenses and rights of every nature otherwise available under
New York law and the laws of any other jurisdiction; and

(g) all other rights and defenses the assertion or exercise of which would in
any way diminish the liability of the Guarantor hereunder.

22.5 Guarantor to Pay Lessor’s Expenses. The Guarantor agrees to pay to the
Lessor, on demand, all costs and expenses, including attorneys’ and other
professional and paraprofessional fees, incurred by the Lessor in exercising any
right, power or remedy conferred by this Guaranty, or in the enforcement of this
Guaranty, whether or not any action is filed in connection therewith. Until paid
to the Lessor, such amounts shall bear interest, commencing with the Lessor’s
demand therefor, at the Carrying Cost Interest Rate plus 2.0%.

22.6 Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time payment of any of the amounts
payable by the Lessee under this Agreement is rescinded or must otherwise be
restored or returned by the Lessor, upon an event of bankruptcy, dissolution,
liquidation or reorganization of the Lessee or the Guarantor or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Lessee or the Guarantor or any substantial
part of their respective property, or otherwise, all as though such payment had
not been made.

22.7 Pari Passu Indebtedness. The Guarantor (i) represents and warrants that, as
of the date hereof, the obligations of the Guarantor under this Guaranty will
rank pari passu with any existing unsecured indebtedness of the Guarantor and
(ii) covenants and agrees that from and after the date hereof the obligations of
the Guarantor under this Guaranty will rank pari passu with any unsecured
indebtedness of the Guarantor incurred after the date hereof.

23. RIGHTS OF LESSOR ASSIGNED. Notwithstanding anything to the contrary
contained in this Agreement, each of the Lessee and the Guarantor acknowledges
that the Lessor has assigned all of its rights under this Agreement to the
Trustee pursuant to the Indenture. Accordingly, each of the Lessee and the
Guarantor agrees that:

(i) Subject to the terms of the Indenture, the Trustee shall have all the
rights, powers, privileges and remedies of the Lessor hereunder and the
obligations of the Guarantor and of the Lessee hereunder (including with respect
to the payment of Monthly Base Rent, Supplemental Rent and all other amounts
payable hereunder) shall not be subject to any claim or defense which the
Guarantor or the Lessee may have against the Lessor or, in the case of the
Guarantor, the Lessee (other than the defense of payment actually made) and
shall be absolute and unconditional and shall not be subject to any abatement,
setoff, counterclaim, deduction or reduction for any reason whatsoever.
Specifically, each of the Lessee and the Guarantor agrees that, upon the
occurrence of a

 

25



--------------------------------------------------------------------------------

Lease Event of Default, a Limited Liquidation Event of Default or a Liquidation
Event of Default, the Trustee may exercise (for and on behalf of the Lessor) any
right or remedy against the Lessee or the Guarantor provided for herein and
neither the Lessee nor the Guarantor will interpose as a defense that such claim
should have been asserted by the Lessor;

(ii) Upon the delivery by the Trustee of any notice to the Lessee or the
Guarantor stating that a Lease Event of Default, a Limited Liquidation Event of
Default or a Liquidation Event of Default has occurred, the Lessee or the
Guarantor, as the case may be, will, if so requested by the Trustee, treat the
Trustee or the Trustee’s designee for all purposes as the Lessor hereunder and
in all respects comply with all obligations under this Agreement that are
asserted by the Trustee as the successor to the Lessor hereunder, irrespective
of whether the Lessee or the Guarantor has received any such notice from the
Lessor; provided, however, that the Trustee shall in no event be liable to the
Lessee for any action taken by it in its capacity as successor to the Lessor
other than actions that constitute negligence or willful misconduct;

(iii) Each of the Lessee and the Guarantor acknowledges that pursuant to the
Indenture the Lessor has irrevocably authorized and directed the Lessee or the
Guarantor to, and the Lessee and the Guarantor shall, make payments of Monthly
Base Rent and Supplemental Rent hereunder (and any other payments hereunder)
directly to the Trustee for deposit in the Collection Account established by the
Trustee for receipt of such payments pursuant to the Indenture and such payments
shall discharge the obligation of the Lessee and the Guarantor to the Lessor
hereunder to the extent of such payments. Upon written notice to the Lessee or
the Guarantor of a sale or assignment by the Trustee of its right, title and
interest in moneys due under this Agreement to a successor Trustee, the Lessee
or the Guarantor, as the case may be, shall thereafter make payments of all
Monthly Base Rent and Supplemental Rent (and any other payments hereunder) to
the party specified in such notice;

(iv) Upon request made by the Trustee at any time, each of the Lessee and the
Guarantor shall take such actions as are requested by the Trustee to assist the
Trustee in maintaining the Trustee’s first priority perfected security interest
in this Agreement, the Group I Trucks, the Certificates of Title with respect
thereto and any other Group I Collateral; and

(v) In the event that the Indenture terminates and all obligations owing under
the Indenture have been paid in full, the Lessor shall have all rights under
this Agreement previously assigned to the Trustee.

24. MODIFICATION AND SEVERABILITY. The terms of this Agreement will not be
waived, altered, modified, amended, supplemented or terminated in any manner
whatsoever unless the same shall be in writing and signed and delivered by the
Lessor, the Guarantor and the Lessee and consented to in writing by the Trustee
and by the Required Noteholders of each Group I Series of Notes Outstanding;
provided, however, that the Eligible Truck Appendix may be amended in accordance
with the Indenture. If any part of this Agreement is not valid or enforceable
according to law, all other parts will remain enforceable.

 

26



--------------------------------------------------------------------------------

25. CERTAIN REPRESENTATIONS AND WARRANTIES. The Lessee represents and warrants
to the Lessor and the Trustee as to itself, and the Guarantor represents and
warrants to the Lessor and the Trustee as to itself and as to the Lessee, that
as of the date hereof and as of each Series Closing Date with respect to a Group
I Series of Notes:

25.1 Organization; Ownership; Power; Qualification. Each of the Guarantor and
the Lessee is (i) a limited liability company duly organized, validly existing
and in good standing under the laws of the jurisdiction of its formation,
(ii) has the limited liability company power and authority to own its properties
and to carry on its business as now being and hereafter proposed to be
conducted, and (iii) is duly qualified, in good standing and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its businesses requires such qualification or authorization.

25.2 Authorization; Enforceability. Each of the Guarantor and the Lessee has the
limited liability company power and has taken all necessary limited liability
company action to authorize it to execute, deliver and perform this Agreement
and each of the other Applicable Related Documents with respect to each Group I
Series of Notes to which it is a party in accordance with their respective
terms, and to consummate the transactions contemplated hereby and thereby. This
Agreement has been duly executed and delivered by the Guarantor and the Lessee
and is, and each of the other Applicable Related Documents with respect to each
Group I Series of Notes to which the Guarantor or the Lessee is a party is, a
legal, valid and binding obligation of the Guarantor and the Lessee, enforceable
in accordance with its terms.

25.3 Compliance. The execution, delivery and performance, in accordance with
their respective terms, by the Guarantor and the Lessee of this Agreement and
each of the other Applicable Related Documents with respect to each Group I
Series of Notes to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not (i) require any consent,
approval, authorization or registration not already obtained or effected,
(ii) violate any applicable law with respect to the Guarantor or the Lessee
which violation could result in a Material Adverse Effect, (iii) conflict with,
result in a breach of, or constitute a default under the certificate of
formation or limited liability company agreement, as amended, of the Guarantor
or the Lessee, (iv) conflict with, result in a breach of, or constitute a
default under any indenture, agreement, or other instrument to which the
Guarantor or the Lessee is a party or by which its properties may be bound or
(v) result in or require the creation or imposition of any Lien (except
Permitted Liens) upon or with respect to any property now owned or hereafter
acquired by the Lessee.

25.4 Financial Information; Financial Condition.1 All balance sheets, all
statements of operations, of shareholders’ equity and of cash flow, and other
financial data (other than projections) which have been or shall hereafter be
furnished to the Lessor, the Trustee or any Group I Noteholder for the purposes
of or in connection with this Agreement or the

 

1  DB to confirm dates as of which financial information to be presented.

 

27



--------------------------------------------------------------------------------

Applicable Related Documents with respect to any Group I Series of Notes have
been and, except as noted therein, will be prepared in accordance with GAAP and
do and will present fairly the financial condition of the entities involved as
of the dates thereof and the results of their operations for the periods covered
thereby. Such financial data include the following financial statements and
reports which have been furnished to the Lessor, the Group I Noteholders and the
Trustee on or prior to the date hereof or such Series Closing Date:

(i) the audited consolidated financial statements consisting of a statement of
financial position of the Guarantor and its consolidated subsidiaries as of
December 31, 2011, and the related statements of operations, stockholder’s
equity and cash flows of the Guarantor and its consolidated subsidiaries for the
year ended December 31, 2011.

25.5 Litigation. Except as set forth in Schedule 25.5 hereto, as such Schedule
may be amended in connection with each Series Closing Date with respect to the
Group I Series of Notes, and except for claims as to which an insurer has
admitted coverage in writing and which are fully covered by insurance provided
by a Person who is not an Affiliate of BTR and for which adequate reserves have
been set aside in accordance with GAAP, no claims, litigation (including,
without limitation, derivative actions), arbitration, governmental investigation
or proceeding or inquiry is pending or, to the best of the Guarantor’s or the
Lessee’s knowledge, threatened against the Guarantor or the Lessee which would,
if adversely determined, have a Material Adverse Effect.

25.6 Liens. The Group I Trucks and other Group I Collateral are free and clear
of all Liens other than (i) Permitted Liens and (ii) Liens in favor of the
Trustee. The Trustee has obtained, and shall continue to obtain, for the benefit
of the Group I Secured Parties pursuant to the Indenture, a first priority
perfected Lien on all Group I Trucks leased hereunder. All Vehicle Perfection
and Documentation Requirements with respect to all Group I Trucks on or after
the date hereof have and shall continue to be satisfied.

25.7 Employee Benefit Plans. (a) During the 12 consecutive month period prior to
the date hereof and of such Series Closing Date: (i) no steps have been taken by
the Guarantor, the Lessee or any member of the Controlled Group, or to the
knowledge of the Guarantor, by any Person, to terminate any Pension Plan; and
(ii) no contribution failure has occurred with respect to any Pension Plan
maintained by the Guarantor, the Lessee or any member of the Controlled Group
sufficient to give rise to a Lien under Section 302(f)(l) of ERISA in connection
with such Pension Plan; and (b) no condition exists or event or transaction has
occurred with respect to any Pension Plan which could reasonably be expected to
result in the incurrence by the Guarantor or the Lessee or any member of the
Controlled Group of liabilities, fines or penalties in an amount that could have
a Material Adverse Effect, and (c) neither Guarantor nor the Lessee has any
material contingent liability with respect to any post-retirement benefits under
a Welfare Plan, other than liability for continuation coverage described in
Subtitle B of Part 6 of Title 1 of ERISA and liability which would have a
Material Adverse Effect.

25.8 Investment Company Act. Neither the Guarantor nor the Lessee is an
“investment company” or a company “controlled,” by an “investment company”,
within the

 

28



--------------------------------------------------------------------------------

meaning of the Investment Company Act of 1940, as amended, and neither the
Guarantor nor the Lessee is subject to any other statute which would impair or
restrict its ability to perform its obligations under this Agreement or the
other Applicable Related Documents with respect to any Group I Series of Notes,
and neither the entering into or performance by the Guarantor or the Lessee of
this Agreement violates any provision of such Act.

25.9 Regulations T, U and X. Neither the Guarantor nor the Lessee is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U and X of the Board of Governors of the Federal
Reserve System). None of the Guarantor, the Lessee, any Affiliates of any of
them or any Person acting on their behalf has taken or will take action to cause
the execution, delivery or performance of this Agreement or any Group I Series
of Notes, the making or existence of any Group I Series of Notes or the use of
proceeds of any Group I Series of Notes to violate Regulation T, U, or X of the
Board of Governors of the Federal Reserve System.

25.10 Jurisdiction of Organization; Principal Places of Business Locations. Each
of the Lessee and the Guarantor is a “registered organization” within the
meaning of Section 9-102(a)(70) of the applicable UCC, and Schedule 25.10 lists
each of the locations where each of the Lessee and the Guarantor is organized
and the Lessee’s and the Guarantor’s legal names. Except as set forth on
Schedule 25.10 neither the Lessee nor the Guarantor has maintained a principal
place of business or a chief executive office other than in, respectively,
Parsippany, New Jersey and Denver, Colorado during the four years preceding the
date of this Agreement or the immediately preceding Series Closing Date with
respect to a Group I Series of Notes, as applicable.

25.11 Taxes. Each of the Guarantor and the Lessee has filed all tax returns
which have been required to be filed by it (except where the requirement to file
such return is subject to a valid extension or such failure relates to returns
which, in the aggregate, show taxes due in an amount of not more than $500,000),
and has paid or provided adequate reserves for the payment of all taxes shown
due on such returns or required to be paid as a condition to such extension, as
well as all payroll taxes and federal and state withholding taxes, and all
assessments payable by it that have become due, other than those that are
payable without penalty or are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established,
and are being maintained, in accordance with GAAP. As of the date hereof and as
of each Series Closing Date, to the best of the Guarantor’s or the Lessee’s
knowledge, there is no unresolved claim by a taxing authority concerning the
Guarantor’s or the Lessee’s tax liability for any period for which returns have
been filed or were due other than those contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established
and are being maintained in accordance with GAAP.

25.12 Governmental Authorization. Each of the Guarantor and the Lessee has all
licenses, franchises, permits and other governmental authorizations necessary
for all businesses presently carried on by it (including owning and leasing the
real and personal property owned and leased by it), except where failure to
obtain such licenses, franchises, permits and other governmental authorizations
would not have a Material Adverse Effect.

 

29



--------------------------------------------------------------------------------

25.13 Compliance with Laws. Each of the Guarantor and the Lessee: (i) is not in
violation of any Requirement of Law, which violation would have a Material
Adverse Effect, and no such violation has been alleged, (ii) has filed in a
timely manner all reports, documents and other materials required to be filed by
it with any Governmental Authority (and the information contained in each of
such filings is true, correct and complete in all material respects), except
where failure to make such filings would not have a Material Adverse Effect, and
(iii) has retained all records and documents required to be retained by it
pursuant to any Requirement of Law, except where failure to retain such records
would not have a Material Adverse Effect.

25.14 Eligible Trucks; Permitted Sublessee. Each Group I Truck is or will be, as
the case may be, on the CPF Lease Commencement Date with respect to such Group I
Truck, an Eligible Truck. Each sublessee subleasing a Group I Truck from the
Lessee is, or will be as of the sublease commencement date for such Group I
Truck, a Permitted Sublessee and each applicable sublease meets the requirements
set forth in Section 7.

25.15 Supplemental Documents True and Correct. All information contained in any
other Supplemental Document with respect to Group I Trucks which has been
submitted, or which may hereafter be submitted by the Lessee to the Lessor is,
or will be, true, correct and complete.

25.16 Absence of Default. Each of the Guarantor and the Lessee is in compliance
with all of the provisions of its certificate of formation and limited liability
company agreement and no event has occurred or failed to occur which has not
been remedied or waived, the occurrence or non-occurrence of which constitutes,
or with the passage of time or giving of notice or both would constitute, (i) a
Lease Event of Default or a Potential Lease Event of Default or (ii) a default
or event of default by the Guarantor or the Lessee under any indenture,
agreement or other instrument, or any judgment, decree or final order to which
the Guarantor or the Lessee is a party or by which the Guarantor or the Lessee
or any of their properties may be bound or affected that could result in a
Material Adverse Effect.

25.17 Title to Assets. Each of the Guarantor and the Lessee has good, legal and
marketable title to, or a valid leasehold interest in, all of its assets, except
to the extent no Material Adverse Effect could result. None of such properties
or assets is subject to any Liens except Liens incurred pursuant to the Credit
Agreement and except, in the case of the Lessee, for Permitted Encumbrances.
Except for financing statements or other filings with respect to or evidencing
Permitted Encumbrances, no financing statement under the UCC of any state,
application for a Certificate of Title or certificate of ownership, or other
filing which names the Lessee as debtor or which covers or purports to cover any
of the assets of the Lessee is on file in any state or other jurisdiction, and
the Lessee has not signed any such financing statement, application or
instrument authorizing any secured party or creditor of such Person thereunder
to file any such financing statement, application or filing other than with
respect to Permitted Encumbrances and except to the extent no Material Adverse
Effect could result.

 

30



--------------------------------------------------------------------------------

25.18 Burdensome Provisions. Neither the Guarantor nor the Lessee is a party to
or bound by any Contractual Obligation that could have a Material Adverse
Effect.

25.19 No Adverse Change. Since December 31, 2011, (x) no material adverse change
in the business, assets, liabilities, financial condition, results of operations
or business prospects of the Guarantor or the Lessee has occurred, and (y) no
event has occurred or failed to occur, which has had or may have, either alone
or in conjunction with all other such events and failures, a Material Adverse
Effect.

25.20 No Adverse Fact. No fact or circumstance is known to the Guarantor or the
Lessee, as of the date hereof or as of such date, which, either alone or in
conjunction with all other such facts and circumstances, has had or might in the
future have (so far as the Guarantor or the Lessee can foresee) a Material
Adverse Effect.

25.21 Accuracy of Information. All data, certificates, reports, statements,
Opinions of Counsel, documents and other information furnished to the Lessor,
any Group I Noteholder or the Trustee by or on behalf of the Guarantor or the
Lessee pursuant to any provision of any Applicable Related Document with respect
to any Group I Series of Notes, or in connection with or pursuant to any
amendment or modification of, or waiver under, any Applicable Related Document
with respect to any Group I Series of Notes, shall, at the time the same are so
furnished, (i) be complete and correct in all material respects to the extent
necessary to give the Lessor, such Group I Noteholder or the Trustee, as the
case may be, true and accurate knowledge of the subject matter thereof, (ii) not
contain any untrue statement of a material fact, and (iii) not omit to state a
material fact necessary in order to make the statements contained therein (in
light of the circumstances in which they were made) not misleading, and the
furnishing of the same to the Lessor, such Group I Noteholder or the Trustee, as
the case may be, shall constitute a representation and warranty by the Guarantor
and the Lessee made on the date the same are furnished to the Lessor, such Group
I Noteholder or the Trustee, as the case may be, to the effect specified in
clauses (i), (ii) and (iii).

25.22 Solvency. Both before and after giving effect to the transactions
contemplated by this Agreement and the other Applicable Related Documents with
respect to each Group I Series of Notes, each of the Guarantor and the Lessee is
solvent within the meaning of the Bankruptcy Code and each of the Guarantor and
the Lessee is not the subject of any voluntary or involuntary case or proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy or insolvency law and no Event of Bankruptcy has
occurred with respect to the Guarantor or the Lessee.

26. CERTAIN AFFIRMATIVE COVENANTS. Until the expiration or termination of this
Agreement, and thereafter until the obligations of the Lessee and the Guarantor
under this Agreement and the Applicable Related Documents with respect to each
Group I Series of Notes are satisfied in full, the Lessee covenants and agrees
as to itself, and the Guarantor covenants and agrees as to itself and as to the
Lessee that, unless at any time the Lessor and the Trustee shall otherwise
expressly consent in writing, it will (and, in the case of the Guarantor, will
cause the Lessee to):

26.1 Corporate Existence; Foreign Qualification. Do and cause to be done at all
times all things necessary to (i) maintain and preserve the corporate existence
of the Guarantor and the Lessee (it being understood that, subject to
Section 27.1, the Lessee shall remain a direct or indirect Wholly-Owned
Subsidiary of the Guarantor); (ii) be, and ensure that the Lessee is, duly
qualified to do business and in good standing as a foreign limited liability
company in each jurisdiction where the nature of its business makes such
qualification necessary and the failure to so qualify would have a Material
Adverse Effect; and (iii) comply with all Contractual Obligations and
Requirements of Law binding upon it and its Subsidiaries, except to the extent
that the failure to comply therewith would not, in the aggregate, have a
Material Adverse Effect.

 

31



--------------------------------------------------------------------------------

26.2 Books, Records and Inspections. (i) Maintain, or cause to be maintained,
complete and accurate books and records with respect to the Group I Trucks
leased under this Agreement and (ii) permit any Person designated by the Lessor
or the Trustee in writing to visit and/or inspect any of the properties, limited
liability company books and financial records of the Guarantor and its
Subsidiaries and to discuss its affairs, finances and accounts with officers of
the Guarantor and its Subsidiaries, agents of the Guarantor and with the
Guarantor’s independent public accountants, all at such reasonable times and as
often as the Lessor or the Trustee may reasonably request.

26.3 Insurance. Obtain and maintain with respect to all Group I Trucks that are
subject to this Agreement (a) vehicle liability insurance to the full extent
required by law and in any event not less than $500,000 per Person and
$1,000,000 per occurrence, (b) property damage insurance with a limit of
$1,000,000 per occurrence, and (c) excess coverage public liability insurance
with a limit of not less than $50,000,000 or the limit maintained from time to
time by the Lessee at any time hereafter, whichever is greater, with respect to
all trucks and vans comprising the Lessee’s truck rental fleet. The Lessor
acknowledges and agrees that the Lessee may, to the extent permitted by
applicable law, self-insure for the first $1,000,000 per occurrence, or a
greater amount up to a maximum of $3,000,000, with the consent of the Requisite
Investors, per occurrence, of vehicle liability and property damage which is
otherwise required to be insured hereunder. All such policies shall be from
financially sound and reputable insurers, shall name the Lessor and the Trustee
as additional insured parties, in the case of catastrophic physical damage
insurance on such Group I Trucks, shall name the Trustee as loss payee as its
interest may appear and will provide that the Lessor and the Trustee shall
receive at least ten days’ prior written notice of cancellation of such
policies. The Lessee will notify promptly the Lessor and the Trustee of any
curtailment or cancellation of the Lessee’s right to self-insure in any
jurisdiction.

26.4 Reporting Requirements. Furnish, or cause to be furnished to the Lessor and
the Trustee:

(i) Annual Report. As soon as available and in any event within 100 days after
the end of each fiscal year thereafter, beginning with the fiscal year end of
December 31, 2011, (A) the audited consolidated balance sheet of ABCR and its
consolidated subsidiaries as at the end of, and the related consolidated
statements of income, shareholders’ equity and cash flows for such year, and the
corresponding figures

 

32



--------------------------------------------------------------------------------

as at the end of, and for, the preceding fiscal year, accompanied by an opinion
of Deloitte & Touche LLP or such other independent certified public accountants
of recognized standing as shall be retained by ABCR, which report and opinion
shall be prepared in accordance with generally accepted auditing standards
relating to reporting (the “ABCR Financial Statements”), and (B) unaudited
combined financial statements consisting of a statement of financial position of
BTR and its subsidiaries as of the end of such fiscal year and a statement of
operations, members’ equity and cash flows of BTR and its subsidiaries for such
fiscal year, certified by a senior financial officer of BTR as having been
prepared in accordance with GAAP (except as otherwise noted therein).

(ii) Quarterly Statements. As soon as available and in any event within 55 days
after the end of each of the first three quarters of each fiscal year, beginning
with the end of the first quarter March 31, 2012, of the Guarantor, unaudited
financial statements consisting of a combined statement of financial position of
the Guarantor and its Subsidiaries as of the end of such quarter and a statement
of operations, members’ equity and cash flows of the Guarantor and its
Subsidiaries for each such quarter, setting forth in comparative form the
corresponding figures for the corresponding periods of the preceding fiscal year
beginning with the quarterly statements for the first quarter ending March 31,
2012, all in reasonable detail and certified (subject to year-end adjustments)
by a senior financial officer of the Guarantor as having been prepared in
accordance with GAAP (except as otherwise noted therein);

(iii) Amortization Events and Lease Events of Default. As soon as possible but
in any event within two Business Days after the occurrence of any Amortization
Event in respect of a Group I Series of Notes, Potential Amortization Event in
respect of a Group I Series of Notes, Lease Event of Default or Potential Lease
Event of Default, a written statement of an Authorized Officer describing such
event and the action that the Guarantor or the Lessee, as the case may be,
proposes to take with respect thereto;

(iv) Reports. Promptly, from time to time, such information with respect to the
Lessee, the Guarantor, CPF or the Group I Trucks leased hereunder as the Lessor
may require to satisfy its reporting obligations pursuant to Section 4.1 of the
Base Indenture; and

(v) Other. Promptly, from time to time, such other information, documents, or
reports respecting the Group I Trucks leased hereunder or the condition or
operations, financial or otherwise, of the Guarantor, the Lessee or the
Administrator as the Lessor or the Trustee may from time to time reasonably
request in order to protect the interests of the Lessor or the Trustee under or
as contemplated by this Agreement or any other Applicable Related Document with
respect to any Group I Series of Notes.

26.5 Payment of Taxes; Removal of Liens. Pay when due all taxes, assessments,
fees and governmental charges of any kind whatsoever that may be at any time
lawfully assessed or levied against or with respect to the Lessee, the Guarantor
or their respective property and assets or any interest thereon. Notwithstanding
the previous sentence, but subject in any case to the other requirements hereof
and of the Applicable Related Documents with

 

33



--------------------------------------------------------------------------------

respect to each Group I Series of Notes, neither the Lessee nor the Guarantor
shall be required to pay any tax, charge, assessment or imposition nor to comply
with any law, ordinance, rule, order, regulation or requirement so long as the
Lessee or the Guarantor shall contest, in good faith, the amount or validity
thereof, in an appropriate manner or by appropriate proceedings. Each such
contest shall be promptly prosecuted to final conclusion (subject to the right
of the Guarantor or the Lessee to settle any such contest).

26.6 Business. The Lessee will engage only in businesses in substantially the
same or related fields as the businesses conducted on the date hereof and such
other lines of business, which, in the aggregate, do not constitute a material
part of the operations of the Lessee.

26.7 Maintenance of Separate Existence. Each of the Guarantor and the Lessee
acknowledges its receipt of a copy of that certain opinion letter issued by
White & Case LLP dated the date hereof and addressing the issue of substantive
consolidation as it may relate to the Guarantor, the Lessee and the Lessor. The
Guarantor and the Lessee hereby agree to maintain in place all policies and
procedures, and take and continue to take all action, described in the factual
assumptions set forth in such opinion letter and relating to such Person.

26.8 Maintenance of the Group I Trucks. Maintain and cause to be maintained in
good repair, working order and condition all of the Group I Trucks leased in
accordance with its ordinary business practices with respect to all other
vehicles owned or leased by it, except to the extent that any such failure to
comply with such requirements does not, in the aggregate, materially adversely
affect the interests of the Lessor under this Agreement or the interests of the
Group I Secured Parties under the Base Indenture and each related Group I Series
Supplement. From time to time the Guarantor and the Lessee will make or cause to
be made all appropriate repairs, renewals and replacements with respect to the
Group I Trucks. The Lessee shall maintain good, legal and marketable title to,
or a valid leasehold interest in, all of its assets, free and clear of all Liens
except Liens incurred pursuant to the Credit Agreement and except for Permitted
Liens, and except to the extent sold or otherwise disposed of in accordance with
this Agreement or any of the other Applicable Related Documents with respect to
any Group I Series of Notes, and except to the extent no Material Adverse Effect
could result.

26.9 Accounting Methods, Financial Records. Maintain, and cause each of its
material Subsidiaries to maintain, a system of accounting and keep, and cause
each of its material Subsidiaries to keep, such records and books of account
(which shall be true and complete) as may be required or necessary to permit the
preparation of financial statements in accordance with GAAP.

26.10 Disclosure to Auditors. Disclose, and cause each of its material
Subsidiaries to disclose, to its independent certified public accountants in a
timely manner all loss contingencies of a type requiring disclosure to auditors
under accounting standards promulgated by the Financial Accounting Standards
Board.

26.11 Disposal of Group I Trucks. Dispose of the Group I Trucks leased by the
Lessee in accordance with Section 2.6(a) (unless the Lessee purchases such Group
I Truck in accordance with the terms of Section 2.5.

 

34



--------------------------------------------------------------------------------

26.12 Applicable Nominee Agreement. In the case of the Lessee only, if
applicable, the Lessee shall acknowledge and consent to the terms of any
Applicable Nominee Agreement.

27. CERTAIN NEGATIVE COVENANTS. Until the expiration or termination of this
Agreement and thereafter until the obligations of the Lessee and the Guarantor
under this Agreement and the Applicable Related Documents with respect to each
Group I Series of Notes are satisfied in full, the Lessee covenants and agrees
as to itself, and the Guarantor covenants and agrees as to itself and as to the
Lessee that, unless at any time the Lessor and the Trustee shall otherwise
expressly consent in writing, it will not (and, in the case of the Guarantor,
will not permit the Lessee to):

27.1 Mergers, Consolidations. Merge or consolidate with any Person, except that,
if after giving effect thereto, no Potential Lease Event of Default or Lease
Event of Default would exist, this Section 27.1 shall not apply to (i) any
merger or consolidation, provided that the Guarantor or the Lessee, as
applicable, is the surviving corporation and if the Lessee is the surviving
corporation, it is a direct or indirect Wholly-Owned Subsidiary of the Guarantor
after such merger or consolidation and (ii) any merger or consolidation of the
Lessee with or into another Subsidiary of the Guarantor, provided that the
surviving entity executes an agreement of assumption to perform every obligation
of the Lessee under this Agreement and such surviving entity is a direct or
indirect Wholly-Owned Subsidiary of the Guarantor.

27.2 Other Agreements. Enter into any agreement containing any provision which
would be violated or breached by the performance of its obligations hereunder or
under any instrument or document delivered or to be delivered by it hereunder or
in connection herewith.

27.3 Liens. Create or permit to exist any Lien with respect to any Group I
Truck, except for Permitted Liens.

27.4 Use of Group I Trucks. Use or allow the Group I Trucks to be used (i) for
any illegal purposes or (ii) in any manner that would subject the Group I Trucks
to confiscation.

28. ADMINISTRATOR ACTING AS AGENT OF THE LESSOR. The parties to this Agreement
acknowledge and agree that BTR shall act as Administrator and, in such capacity,
as the agent for the Lessor, for purposes of performing certain duties of the
Lessor under this Agreement and the Applicable Related Documents with respect to
each Group I Series of Notes. As compensation for the Administrator’s
performance of such duties, the Lessor shall pay to the Administrator on each
Distribution Date (i) the Monthly Administration Fee payable pursuant to the
Applicable Administration Agreement and (ii) the reasonable costs and expenses
of the Administrator incurred by it as a result of arranging for the sale of
Group I Trucks returned to the Lessor in accordance with Section 2.6(b) and sold
to third parties, provided, however, that such costs and expenses shall only be
payable to the Administrator to the extent of any excess of the sale price
received by the Lessor for any such Group I Truck over the Termination Value
thereof.

 

35



--------------------------------------------------------------------------------

29. NO PETITION. Each of the Guarantor, the Lessee and the Administrator hereby
covenants and agrees that, prior to the date which is one year and one day after
the payment in full of all of the Notes, it will not institute against, or join
any other Person in instituting against the Lessor or CPF any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States. In the event that the Guarantor, the Lessee or the Administrator
takes action in violation of this Section 29, the Lessor agrees, for the benefit
of the Group I Secured Parties, that it shall file an answer with the bankruptcy
court or otherwise properly contest the filing of such a petition by the
Guarantor, the Lessee or the Administrator against the Lessor or CPF or the
commencement of such action and raise the defense that the Guarantor, the Lessee
or the Administrator has agreed in writing not to take such action and should be
estopped and precluded therefrom and such other defenses, if any, as its counsel
advises that it may assert. The provisions of this Section 29 shall survive the
termination of this Agreement.

30. SUBMISSION TO JURISDICTION. The Lessor and the Trustee may enforce any claim
arising out of this Agreement in any state or federal court having subject
matter jurisdiction, including, without limitation, any state or federal court
located in the State of New York. For the purpose of any action or proceeding
instituted with respect to any such claim, the Guarantor and the Lessee hereby
irrevocably submits to the jurisdiction of such courts. The Guarantor and the
Lessee further irrevocably consents to the service of process out of said courts
by mailing a copy thereof, by registered mail, postage prepaid, to the Guarantor
or the Lessee, as the case may be, and agrees that such service, to the fullest
extent permitted by law, (i) shall be deemed in every respect effective service
of process upon it in any such suit, action or proceeding and (ii) shall be
taken and held to be valid personal service upon and personal delivery to it.
Nothing herein contained shall affect the right of the Trustee and the Lessor to
serve process in any other manner permitted by law or preclude the Lessor or the
Trustee from bringing an action or proceeding in respect hereof in any other
country, state or place having jurisdiction over such action. The Guarantor and
the Lessee hereby irrevocably waives, to the fullest extent permitted by law,
any objection which it may have or hereafter have to the laying of the venue of
any such suit, action or proceeding brought in any such court located in the
State of New York and any claim that any such suit, action or proceeding brought
in such a court has been brought in an inconvenient forum.

31. GOVERNING LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Whenever possible each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. All obligations of the Guarantor and the Lessee and all
rights of the Lessor or the Trustee expressed herein shall be in addition to and
not in limitation of those provided by applicable law or in any other written
instrument or agreement.

 

36



--------------------------------------------------------------------------------

32. JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT OR ANY OTHER APPLICABLE RELATED DOCUMENT WITH RESPECT TO ANY GROUP I
SERIES OF NOTES TO WHICH IT IS A PARTY, OR UNDER ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT OR ANY RELATED TRANSACTION, AND AGREES THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

33. NOTICES. All notices, requests and other communications to any party
hereunder shall be in writing including facsimile transmission or similar
writing and shall be given to such party, addressed to it, at its address or
telephone number set forth on the signature pages below, or at such other
address or telephone number as such party may hereafter specify for the purpose
by notice to the other party. In each case, a copy of all notices, requests and
other communications that are sent by any party hereunder shall be sent to the
Trustee and a copy of all notices, requests and other communications that are
sent by the Lessee or the Guarantor to each other that pertain to this Agreement
shall be sent to the Lessor and the Trustee. Copies of notices, requests and
other communications delivered to the Trustee and/or the Lessor pursuant to the
foregoing sentence shall be sent to the following addresses:

 

TRUSTEE:   

The Bank of New York Mellon

Trust Company, N.A.

2 N. LaSalle Street, Suite 1020

Chicago, IL 60602

   Attention:   Corporate Trust/Structured Finance    Telephone:   (312)
827-8570    Fax:   (312) 827-8562 LESSOR:   

Centre Point Funding, LLC

6 Sylvan Way

Parsippany, NJ 07054

   Attention:   Treasurer    Telephone:   (973) 496-7312    Fax:   (973)
496-5852 with a copy to the Administrator:   

Budget Truck Rental LLC

6 Sylvan Way

Parsippany, NJ 07054

   Attention:   Treasurer    Telephone:   (973) 496-5285    Fax:   (973)
496-5852

Any notice (i) given in person shall be deemed delivered on the date of delivery
of such notice, (ii) given by first class mail shall be deemed given three
(3) days after the date that such notice is

 

37



--------------------------------------------------------------------------------

mailed, (iii) delivered by telex or telecopier shall be deemed given on the date
of delivery of such notice, and (iv) delivered by overnight air courier shall be
deemed delivered one Business Day after the date that such notice is delivered
to such overnight courier. Copies of all notices must be sent by first class
mail promptly after transmission by facsimile.

34. LIABILITY. The Lessee shall be held jointly and severally liable for all of
the obligations of the Guarantor hereunder. The Guarantor shall be held jointly
and severally liable for all the obligations of the Lessee hereunder.

35. HEADINGS. Section headings used in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.

36. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same Agreement.

37. EFFECTIVE DATE. This Agreement shall become effective on the date hereof.

38. NO RECOURSE. The obligations of the Lessor under this Agreement are solely
the corporate obligations of the Lessor. No recourse shall be had for the
payment of any obligation or claim arising out of or based upon this Agreement
against any shareholder, partner, employee, officer, director or incorporator of
the Lessor.

39. THIRD PARTY BENEFICIARY. The parties hereto agree that the Trustee, in
addition to the rights assigned to it pursuant to Section 23 hereof, shall be
deemed an intended third party beneficiary to this Agreement and the
transactions contemplated hereby and shall have the right to enforce, among the
other provisions hereof, the provisions of Section 16 hereof. The parties hereto
further agree that the Noteholders of each Group I Series of Notes shall be
deemed intended third party beneficiaries to this Agreement and the transactions
contemplated hereby.

 

38



--------------------------------------------------------------------------------

Schedule 25.5

IN WITNESS WHEREOF, the parties have executed this Agreement or caused it to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

LESSOR: CENTRE POINT FUNDING, LLC By:  

/s/ David B. Wyshner

 

Name:

  David B. Wyshner  

Title:

  Senior Executive Vice President,  

Chief Financial Officer and Treasurer

 

  Address:  

6 Sylvan Way

Parsippany, NJ 07054

 

Attention:

  Treasurer  

Telephone:

  (973) 496-7312  

Fax:

  (973) 496-5852

 

LESSEE: BUDGET TRUCK RENTAL LLC By:  

/s/ David B. Wyshner

 

Name:

  David B. Wyshner  

Title:

  Senior Executive Vice President,  

Chief Financial Officer and Treasurer

 

  Address:  

6 Sylvan Way

Parsippany, NJ 07054

 

Attention:

  Treasurer  

Telephone:

  (973) 496-5285  

Fax:

  (973) 496-5852



--------------------------------------------------------------------------------

ADMINISTRATOR: BUDGET TRUCK RENTAL LLC By:  

/s/ David B. Wyshner

  Name: David B. Wyshner   Title: Senior Executive Vice President, Chief
Financial Officer and Treasurer   Address:

 

 

6 Sylvan Way

 

Parsippany, NJ 07054

 

Attention:

  Treasurer  

Telephone:

  (973) 496-5285  

Fax:

  (973) 496-5852

 

GUARANTOR: AVIS BUDGET CAR RENTAL, LLC By:  

/s/ David B. Wyshner

  Name: David B. Wyshner   Title: Senior Executive Vice President, Chief
Financial Officer and Treasurer   Address:

 

 

6 Sylvan Way

 

Parsippany, NJ 07054

 

Attention:

  Treasurer  

Telephone:

  (973) 496-7312  

Fax:

  (973) 496-5852

COUNTERPART NO.      OF FOUR (4) SERIALLY NUMBERED MANUALLY EXECUTED
COUNTERPARTS. TO THE EXTENT IF ANY THAT THIS DOCUMENT CONSTITUTES CHATTEL PAPER
UNDER THE UNIFORM COMMERCIAL CODE, NO SECURITY INTEREST IN THIS DOCUMENT MAY BE
CREATED THROUGH THE TRANSFER AND POSSESSION OF ANY COUNTERPART OTHER THAN
COUNTERPART NO. 1.

 

2



--------------------------------------------------------------------------------

Appendix 1

Definitions List

“ABCR” has the meaning set forth in the preamble.

“ABCR Financial Statements” has the meaning set forth in Section 26.4(i).

“Administrator” has the meaning set forth in the preamble.

“Agreement” has the meaning set forth in the preamble.

“Base Indenture” has the meaning set forth in Section 1.

“BTR” has the meaning set forth in the preamble.

“Carrying Cost Interest Rate” means the Carrying Cost Interest Rate (as defined
in the Base Indenture) with respect to the Group I Series of Notes.

“CPF” has the meaning set forth in the preamble.

“CPF Lease Commencement Date” has the meaning set forth in Section 3.2.

“CPF Lease Expiration Date” has the meaning set forth in Section 3.2.

“Credit Agreement” means the Amended and Restated Credit Agreement, dated as of
May 3, 2011, among Avis Budget Holdings, LLC, ABCR, as Borrower, the subsidiary
borrowers referred to therein, the several lenders referred to therein, JPMorgan
Chase Bank, N.A., as Administrative Agent, Deutsche Bank Securities Inc., as
Syndication Agent, each of Bank of America, N.A., Credit Agricole Corporate &
Investment Bank, Citicorp USA, Inc., Barclays Bank plc and The Royal Bank of
Scotland plc, as Co-Documentation Agents, as amended, restated, modified,
supplemented or waived from time to time in accordance with its terms.

“Group I Collateral” means the Group Specific Collateral (as defined in the Base
Indenture) with respect to the Group I Series of Notes.

“Group I Noteholder” means the Person in whose name a Group I Note is registered
in the Note Register.

“Group I Secured Parties” means the Group Secured Parties (as defined in the
Base Indenture) with respect to the Group I Series of Notes.

“Group I Series of Notes” means each Series of Notes designated by the
applicable Series Supplement (as defined in the Base Indenture) as a “Group I
Series of Notes” sharing in the Group I Collateral.

“Group I Series Supplement” means a Series Supplement (as defined in the Base
Indenture) with respect to a Group I Series of Notes.

 

3



--------------------------------------------------------------------------------

“Group I Trucks” has the meaning set forth in the recitals.

“Guaranteed Obligations” has the meaning set forth in Section 22.1.

“Guarantor” has the meaning set forth in the preamble.

“Guaranty” has the meaning set forth in Section 22.1.

“Indemnified Persons” has the meaning set forth in Section 16.1.

“Indenture” has the meaning set forth in Section 1.

“Initial Acquisition Cost” has the meaning set forth in Section 2.3.

“Initial Group I Closing Date” means May 11, 2006.

“Lease Event of Default” has the meaning set forth in Section 18.1.

“Lessee” has the meaning set forth in the preamble.

“Lessee Agreements” has the meaning set forth in Section 2(b)(i).

“Lessor” has the meaning set forth in the preamble.

“License Agent” has the meaning set forth in Section 18.7.

“Liquidation Event of Default” means a Liquidation Event of Default (as defined
in the Base Indenture) with respect to the Group I Series of Notes.

“Limited Liquidation Event of Default” means a Limited Liquidation Event of
Default (as defined in the Base Indenture) with respect to any Group I Series of
Notes.

“Monthly Base Rent” means Monthly Base Rent (as defined in the Base Indenture)
with respect to the Group I Series of Notes.

“OTC” has the meaning set forth in Section 18.7.

“Permitted Sublessee” means a Permitted Sublessee (as defined in the Base
Indenture) under this Agreement.

“Potential Lease Event of Default” means any occurrence or event which, with the
giving of notice, the passage of time or both, would constitute a Lease Event of
Default.

“Power of Attorney” has the meaning set forth in Section 10.

“Sublease” means a Sublease (as defined in the Base Indenture) with respect to
this Agreement.

 

4



--------------------------------------------------------------------------------

“Supplemental Documents” has the meaning set forth in Section 2.1.

“Supplemental Rent” means Supplemental Rent (as defined in the Base Indenture)
with respect to this Agreement and the Group I Series of Notes.

“Term” has the meaning set forth in Section 3.2.

“Truck Funding Date” has the meaning set forth in Section 3.1.

“Truck Special Damage Payments” has the meaning set forth in Section 13.2.

“Truck Turn-In Condition Standard” has the meaning set forth in Section 13.1.

“Vehicle Acquisition Schedule” has the meaning set forth in Section 2.1.

“Vehicle Lease Commencement Date” has the meaning set forth in Section 3.1.

“Vehicle Lease Expiration Date” has the meaning set forth in Section 3.1.

“Vehicle Purchase Price” has the meaning set forth in Section 2.5.

“Vehicle Term” has the meaning set forth in Section 3.1.

 

5



--------------------------------------------------------------------------------

Schedule 25.5

Litigation

[ATTACHED]



--------------------------------------------------------------------------------

Schedule 25.10

Jurisdiction of Organization and Prior Business Locations

[ATTACHED]



--------------------------------------------------------------------------------

Attachment A

Information Relating to Group I Trucks

[ATTACHED]



--------------------------------------------------------------------------------

Attachment B

Information Related to Additional Group I Trucks

 

VIN

   MODEL    MODEL
YEAR    MANUFACTURER    ORIGINAL
CAPITALIZED
COST    INITIAL
PURCHASE
NBV    CLASS                  



--------------------------------------------------------------------------------

Attachment C

FORM OF POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS, that CENTRE POINT FUNDING, LLC (“CPF”) does
hereby make, constitute and appoint Budget Truck Rental LLC (“BTR”) its true and
lawful Attorney-in-Fact for it and in its name, place and stead, (i) to execute
any and all documents pertaining to the titling of motor vehicles in the name of
Centre Point Funding, LLC, (ii) the noting of the lien of The Bank of New York
Mellon Trust Company, N.A., as trustee (in such capacity, the “Trustee”) or a
nominee lienholder on behalf of the Trustee for the benefit of the Secured
Parties (the “Nominee Lienholder”), as applicable, as the first lienholder on
certificates of title, (iii) the licensing and registration of motor vehicles,
(iv) designating the address of BTR as the mailing address of the Trustee for
all documentation relating to the title and registration of such motor vehicles,
(v) applying for duplicate certificates of title indicating the lien of the
Trustee or Nominee Lienholder where original certificates of title have been
lost or destroyed and (vi) upon the sale of any such motor vehicle pursuant to
the Second Amended and Restated Master Motor Vehicle Operating Lease Agreement
(Group I), dated as of March [14], 2012, among CPF, BTR, and Avis Budget Car
Rental, LLC, in accordance with the terms and conditions thereof, releasing the
lien of the Trustee or the Nominee Lienholder on such motor vehicle by executing
any documents required in connection therewith. This power is limited to the
foregoing and specifically does not authorize the creation of any liens or
encumbrances on any of said motor vehicles.

The powers and authority granted hereunder shall be effective as of the [14th]
day of March, 2012, and unless sooner terminated, revoked or extended, cease
five years from such date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CENTRE POINT FUNDING, LLC has caused this instrument to be
executed on its behalf by its duly authorized officer this [14th] day of March,
2012.

 

CENTRE POINT FUNDING, LLC By:  

 

  Name:   Title:

 

State of                                     )

County of                                 )

Subscribed and sworn before me, a notary public, in and for said county and
state, this          day of              20    .

 

 

Notary Public

 

My Commission Expires:

 

 

 

2



--------------------------------------------------------------------------------

ATTACHMENT D

 

 

 

FORM OF MASTER MOTOR VEHICLE OPERATING SUBLEASE AGREEMENT (GROUP I)

dated as of [—], 20[—]

between

[—],

the Sublessee,

and

BUDGET TRUCK RENTAL LLC,

the Sublessor

AS SET FORTH IN SECTION 18 HEREOF, SUBLESSOR HAS ASSIGNED TO CPF (AS DEFINED
HEREIN) AND CPF HAS ASSIGNED TO THE TRUSTEE (AS DEFINED HEREIN) CERTAIN OF ITS
RIGHT, TITLE AND INTEREST IN AND TO THIS LEASE. TO THE EXTENT, IF ANY, THAT THIS
LEASE CONSTITUTES CHATTEL PAPER (AS SUCH TERM IS DEFINED IN THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE JURISDICTION) NO SECURITY
INTEREST IN THIS LEASE MAY BE CREATED THROUGH THE TRANSFER OR POSSESSION OF ANY
COUNTERPART OTHER THAN THE ORIGINAL EXECUTED COUNTERPART, WHICH SHALL BE
IDENTIFIED AS THE COUNTERPART CONTAINING THE RECEIPT THEREFOR EXECUTED BY THE
TRUSTEE ON THE SIGNATURE PAGE THEREOF.

[THIS IS NOT COUNTERPART NO. 1]

 

 

 



--------------------------------------------------------------------------------

ATTACHMENT D

FORM OF MASTER MOTOR VEHICLE OPERATING SUBLEASE AGREEMENT (GROUP I)

This Sublease Agreement (this “Agreement”), dated as of [—], 20[—], is made
between [—] (the “Sublessee”) and BUDGET TRUCK RENTAL LLC (“BTR” or the
“Sublessor”).

W I T N E S S E T H :

WHEREAS, Centre Point Funding, LLC (“CPF”), the Sublessor and Avis Budget Car
Rental, LLC (the “Guarantor”) are parties to a Second Amended and Restated
Master Motor Vehicle Operating Lease Agreement (Group I), dated as of March
[14], 2012 (as amended, modified or supplemented from time to time in accordance
with its terms, the “Group I CPF Lease”), pursuant to which CPF leases certain
Group I CPF Trucks specified in the Group I CPF Lease to the Sublessor; and

WHEREAS, the Sublessor wishes to sublease from time to time certain Group I CPF
Trucks leased by the Sublessor pursuant to the Group I CPF Lease to the
Sublessee, and the Sublessee desires to sublease from time to time from the
Sublessor such Group I CPF Trucks for use in its daily rental business;

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree that:

1. DEFINITIONS. Unless otherwise specified herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Definitions List attached
as Appendix 1 to the Group I CPF Lease. If a capitalized term is not defined in
Appendix 1, such capitalized terms shall have the meaning ascribed to such term
in the Definitions List attached as Annex I to the Amended and Restated Base
Indenture, dated as of March 9, 2010 (as amended, modified or supplemented from
time to time in accordance with its terms, exclusive of Supplements creating a
new Series of Notes, the “Base Indenture”), between CPF, as Issuer, and The Bank
of New York Mellon Trust Company, N.A., as Trustee, as such Definitions List may
from time to time be amended in accordance with the terms of the Base Indenture.
The Base Indenture and each related Group I Series Supplement are referred to
herein as the “Indenture”.

2. SUBLEASE OF VEHICLES. From time to time during the Term of the Group I CPF
Lease, the Sublessor shall designate Group I CPF Trucks leased by it from CPF
under the Group I CPF Lease to be subleased to the Sublessee in accordance with
the terms of this Agreement for a period of one or more days during the Vehicle
Term for such Group I CPF Trucks as specified by the Sublessor, and the
Sublessee agrees to sublease from the Sublessor the Group I CPF Trucks so
designated by the Sublessor from time to time for the periods so specified by
the Sublessor.

3. RENT. The Sublessee agrees to pay to the Sublessor, on or prior to each
Distribution Date, as sublease rent an amount equal to the aggregate amount for
all Group I CPF Trucks subleased by it hereunder during the Related Month of the
product of (x) the sum of (i)



--------------------------------------------------------------------------------

all Monthly Base Rent that has accrued during such Related Month with respect to
each such Group I CPF Truck under the Group I CPF Lease and (ii) the portion of
all Supplemental Rent due and payable by the Sublessor on such Distribution Date
that the Sublessor determines to be allocated to each such Group I CPF Truck and
(y) the percentage equivalent of a fraction, the numerator of which is the total
number of days during such Related Month that each such Group I CPF Truck was
subleased to the Sublessee pursuant to this Sublease and the denominator of
which is the total number of days during such Related Month. The Sublessor and
the Sublessee may from time to time agree to any other method of calculating the
sublease rent hereunder that is mutually acceptable to them; provided, however,
that in all events the Sublessor shall remain liable for the full amount of
Monthly Base Rent and Supplemental Rent due under the Group I CPF Lease with
respect to the Group I CPF Trucks subleased by the Sublessee hereunder.

4. GRANT OF SECURITY INTEREST. If, notwithstanding the intent of the parties to
this Agreement and the intent of the parties to the Group I CPF Lease, this
Agreement and the Group I CPF Lease are characterized by any third party as
financing arrangements or as otherwise not constituting “true leases,” then it
is the intention of the parties that this Agreement shall constitute a security
agreement under applicable law, and, to secure all of its obligations under this
Agreement, the Sublessee hereby grants to the Sublessor a security interest in
all of the Sublessee’s right, title and interest, if any, in and to all of the
following assets, property and interests in property, whether now owned or
hereafter acquired or created:

(i) the rights of the Sublessee under this Agreement, as this Agreement may be
amended, modified or supplemented from time to time in accordance with its
terms, and any other agreements related to or in connection with this Agreement
to which the Sublessee is a party (the “Sublessee Agreements”), including,
without limitation, (a) all rights, remedies, powers, privileges and claims of
the Sublessee against any other party under or with respect to the Sublessee
Agreements (whether arising pursuant to the terms of such Sublessee Agreements
or otherwise available to the Sublessee at law or in equity), including the
right to enforce any of the Sublessee Agreements and to give or withhold any and
all consents, requests, notices, directions, approvals, extensions or waivers
under or with respect to the Sublessee Agreements or the obligations and
liabilities of any party thereunder, (b) all liens and property from time to
time purporting to secure payment of the obligations and liabilities of the
Sublessee arising under or in connection with the Sublessee Agreements, and any
documents or agreements describing any collateral securing such obligations or
liabilities and (c) all guarantees, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such obligations and liabilities of the Sublessee pursuant to the
Sublessee Agreements;

(ii) all Group I CPF Trucks subleased by the Sublessee from the Sublessor under
this Agreement which, notwithstanding that this Agreement and the Group I CPF
Lease are intended to convey only leasehold interests, are determined to be
owned by the Sublessee, and all Certificates of Title with respect to such Group
I CPF Trucks;

(iii) all right, title and interest of the Sublessee in and to any proceeds from
the sale of Group I CPF Trucks subleased by the Sublessee hereunder which,
notwithstanding that this Agreement and the Group I CPF Lease are intended to
convey



--------------------------------------------------------------------------------

only leasehold interests, are determined to be owned by the Sublessee, including
all monies due in respect of such Group I CPF Trucks, whether payable as the
purchase price of such Group I CPF Trucks, as auction sales proceeds, or as
fees, expenses, costs, indemnities, insurance recoveries, or otherwise;

(iv) all payments under insurance policies (whether or not the Sublessor, CPF or
the Trustee is named as the loss payee thereof) or any warranty payable by
reason of loss or damage to, or otherwise with respect to, any of the Group I
CPF Trucks subleased by the Sublessee hereunder;

(v) all additional property that may from time to time hereafter be subjected to
the grant and pledge under this Agreement, as the same may be modified or
supplemented from time to time, by the Sublessee or by anyone on its behalf; and

(vi) all Proceeds of any and all of the foregoing including, without limitation,
payments under insurance (whether or not the Sublessor or CPF is named as the
loss payee thereof) and cash (subsections (i) through (vi) collectively referred
to as, the “Collateral”).

5. CERTAIN REPRESENTATIONS AND WARRANTIES. The Sublessee represents and warrants
to the Sublessor that, as of the date hereof:

(a) the Sublessee is (i) a [corporation/limited liability company] duly
[organized/formed], validly existing and in good standing under the laws of the
jurisdiction of its formation, (ii) has the [corporate/limited liability
company] power and authority to own its properties and to carry on its business
as now being and hereafter proposed to be conducted, and (iii) is duly
qualified, in good standing and authorized to do business in each jurisdiction
in which the character of its properties or the nature of its businesses
requires such qualification or authorization;

(b) the Sublessee has the [corporate/limited liability company] power, and has
taken all necessary [corporate/limited liability company] action to authorize
it, to execute, deliver and perform this Agreement in accordance with its terms,
and to consummate the transactions contemplated hereby; and this Agreement has
been duly executed and delivered by the Sublessee and is a legal, valid and
binding obligation of the Sublessee enforceable in accordance with its terms;

(c) all of the issued equity interests of the Sublessee are owned directly or
indirectly by the Guarantor, free and clear of all liens, encumbrances, equities
or claims;

(d) no consent, action by or in respect of, approval or other authorization of,
or registration, declaration or filing with, any Governmental Authority or other
Person is required for the valid execution and delivery by the Sublessee of this
Agreement or for the performance of any of the Sublessee’s obligations hereunder
other than such consents, approvals, authorizations, registrations, declarations
or filings as would not have in the aggregate a Material Adverse Effect;



--------------------------------------------------------------------------------

(e) the Sublessee is not (i) in violation of its certificate of [incorporation/
formation] or [by-laws/limited liability company agreement]; (ii) in violation
of any Requirement of Law with respect to it or (iii) in violation of any
Contractual Obligation with respect to it, except in the case of this clause
(iii) as would not have in the aggregate a Material Adverse Effect; and

(f) the regular course of the Sublessee’s business is renting vehicles in its
daily domestic vehicle rental business.

6. CERTAIN AFFIRMATIVE COVENANTS.

(a) Until the expiration or termination of this Agreement, and thereafter until
the obligations of the Sublessee under this Agreement are satisfied in full, the
Sublessee covenants and agrees that:

(i) it will use the Group I CPF Trucks which are subject to this Agreement in
its daily domestic vehicle rental business;

(ii) it will take all actions within its power, and use its best efforts, to
permit the Sublessor to perform all of the Sublessor’s obligations under, and
comply with all of the terms and conditions of, the Group I CPF Lease and, if
applicable, it shall comply with the terms and conditions of the Group I CPF
Lease;

(iii) it will permit any Person designated in writing by CPF, the Trustee or the
Sublessor to visit and inspect any of the properties, corporate books or
financial records of the Sublessee and discuss its affairs, finances and
accounts with officers and employees of the Sublessee, all at such reasonable
times and as often as CPF, the Trustee or the Sublessor may reasonably request;
and

(iv) it will do and cause to be done at all times all things necessary,
including without limitation filing UCC financing statements and continuation
statements, to maintain and preserve the Sublessor’s first-priority perfected
security interest in the Collateral.

(b) Until the expiration or termination of this Agreement, and thereafter until
all obligations of the Sublessor under this Agreement and under the Group I CPF
Lease are satisfied in full, the Sublessor covenants and agrees that it will
perform all obligations required to be performed by it under the Group I CPF
Lease with respect to each Group I CPF Truck subleased to the Sublessee pursuant
to this Agreement.

7. NO BREACH OF GROUP I CPF LEASE. The Sublessee agrees and covenants that it
will not take any action, or fail to take any action, in each case that would
cause the Sublessor to be in violation or breach of any term of the Group I CPF
Lease, including, but not limited to, creating or permitting to exist any Lien
with respect to any Group I CPF Truck subleased hereunder, except for Permitted
Liens.

8. NON-LIABILITY OF SUBLESSOR. The Sublessor shall not be liable to the
Sublessee for any failure or delay in obtaining Group I CPF Trucks or making
delivery thereof.



--------------------------------------------------------------------------------

AS BETWEEN THE SUBLESSOR AND THE SUBLESSEE, ACCEPTANCE FOR SUBLEASE OF THE GROUP
I CPF TRUCKS SUBLEASED BY THE SUBLESSEE SHALL CONSTITUTE THE SUBLESSEE’S
ACKNOWLEDGMENT AND AGREEMENT THAT THE SUBLESSEE HAS FULLY INSPECTED SUCH GROUP I
CPF TRUCKS, THAT SUCH GROUP I CPF TRUCKS ARE IN GOOD ORDER AND CONDITION AND ARE
OF THE MANUFACTURE, DESIGN, SPECIFICATIONS AND CAPACITY SELECTED BY THE
SUBLESSEE, THAT THE SUBLESSEE IS SATISFIED THAT THE SAME ARE SUITABLE FOR THIS
USE AND THAT THE SUBLESSOR IS A MANUFACTURER OR ENGAGED IN THE SALE OR
DISTRIBUTION OF VEHICLES, AND HAS NOT MADE AND DOES NOT HEREBY MAKE ANY
REPRESENTATION, WARRANTY OR COVENANT WITH RESPECT TO MERCHANTABILITY, CONDITION,
QUALITY, DURABILITY OR SUITABILITY OF SUCH GROUP I CPF TRUCK IN ANY RESPECT OR
IN CONNECTION WITH OR FOR THE PURPOSES OR USES OF THE SUBLESSEE, OR ANY OTHER
REPRESENTATION, WARRANTY OR COVENANT OF ANY KIND OR CHARACTER, EXPRESS OR
IMPLIED, WITH RESPECT THERETO. THE SUBLESSOR SHALL NOT BE LIABLE TO THE
SUBLESSEE FOR ANY FAILURE OR DELAY IN DELIVERING ANY GROUP I CPF TRUCK
DESIGNATED FOR SUBLEASE PURSUANT TO THIS AGREEMENT, OR FOR ANY FAILURE TO
PERFORM ANY PROVISION HEREOF, RESULTING FROM FIRE OR OTHER CASUALTY, NATURAL
DISASTER, RIOT, STRIKE OR OTHER LABOR DIFFICULTY, GOVERNMENTAL REGULATION OR
RESTRICTION, OR ANY CAUSE BEYOND THEIR DIRECT CONTROL. IN NO EVENT SHALL THE
SUBLESSOR BE LIABLE TO THE SUBLESSEE FOR ANY INCONVENIENCES, LOSS OF PROFITS OR
ANY OTHER CONSEQUENTIAL, INCIDENTAL OR SPECIAL DAMAGES RESULTING FROM ANY DEFECT
IN OR ANY THEFT, DAMAGE, LOSS OR FAILURE OF ANY GROUP I CPF TRUCK, AND THERE
SHALL BE NO ABATEMENT OF SUBLEASE RENT, MONTHLY BASE RENT, SUPPLEMENTAL RENT OR
OTHER AMOUNTS PAYABLE HEREUNDER BECAUSE OF THE SAME.

9. NO SUBLESSOR WARRANTIES. THE SUBLESSEE ACKNOWLEDGES THAT THE SUBLESSOR, CPF,
THE TRUSTEE AND THE NOTEHOLDERS ARE NOT THE MANUFACTURER, THE AGENT OF THE
MANUFACTURER, OR THE DISTRIBUTOR OF THE GROUP I CPF TRUCKS SUBLEASED BY SUCH
SUBLESSEE HEREUNDER. THE SUBLESSOR, CPF, THE TRUSTEE AND THE NOTEHOLDERS MAKE NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE FITNESS, SAFENESS,
DESIGN, MERCHANTABILITY, CONDITION, QUALITY, CAPACITY OR WORKMANSHIP OF THE
GROUP I CPF TRUCKS NOR ANY WARRANTY THAT THE GROUP I CPF TRUCKS WILL SATISFY THE
REQUIREMENTS OF ANY LAW OR ANY CONTRACT SPECIFICATION, AND AS BETWEEN THE
SUBLESSOR, CPF, THE TRUSTEE AND THE NOTEHOLDERS ON THE ONE HAND AND THE
SUBLESSEE ON THE OTHER, THE SUBLESSEE AGREES TO BEAR ALL SUCH RISKS AT ITS SOLE
COST AND EXPENSE. THE SUBLESSEE SPECIFICALLY WAIVES ALL RIGHTS TO MAKE CLAIMS
AGAINST THE SUBLESSOR, CPF, THE TRUSTEE AND THE NOTEHOLDERS AND ANY GROUP I CPF
TRUCK FOR BREACH OF ANY WARRANTY OF ANY KIND WHATSOEVER AND, AS TO THE
SUBLESSOR, CPF, THE TRUSTEE AND THE NOTEHOLDERS, THE SUBLESSEE SUBLEASES THE
GROUP I CPF TRUCKS “AS IS.” IN NO EVENT SHALL THE SUBLESSOR, CPF, THE TRUSTEE OR
ANY NOTEHOLDER BE LIABLE FOR SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES,
WHATSOEVER OR HOWSOEVER CAUSED.



--------------------------------------------------------------------------------

10. NO PETITION. The Sublessee hereby covenants and agrees that, prior to the
date which is one year and one day after the payment in full of all of the
Notes, it will not institute against, or join any other Person in instituting
against, CPF any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States. In the event that the Sublessee takes
action in violation of this Section 10, the Sublessor agrees, for the benefit of
the Secured Parties, that it shall file an answer with the bankruptcy court or
otherwise properly contest the filing of such a petition by the Sublessee
against CPF or the commencement of such action and raise the defense that the
Sublessee has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as its counsel advises
that it may assert. The provisions of this Section 10 shall survive the
termination of this Agreement.

11. SUBMISSION TO JURISDICTION. Each of CPF, the Trustee and the Sublessor may
enforce any claim arising out of this Agreement in any state or federal court
having subject matter jurisdiction, including, without limitation, any state or
federal court located in the State of New York. For the purpose of any action or
proceeding instituted with respect to any such claim, the Sublessee hereby
irrevocably submits to the jurisdiction of such courts. The Sublessee further
irrevocably consents to the service of process out of said courts by mailing a
copy thereof, by registered mail, postage prepaid, to the Sublessee and agrees
that such service, to the fullest extent permitted by law, (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall be taken and held to be valid personal service upon
and personal delivery to it. Nothing herein contained shall affect the right of
each of CPF, the Trustee and the Sublessor to serve process in any other manner
permitted by law or preclude each of CPF, the Trustee and the Sublessor from
bringing an action or proceeding in respect hereof in any other country, state
or place having jurisdiction over such action. The Sublessee hereby irrevocably
waives, to the fullest extent permitted by law, any objection which it may have
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court located in the State of New York and any
claim that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum.

12. GOVERNING LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK. Whenever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All obligations of the
Sublessee and all rights of the Sublessor expressed herein shall be in addition
to and not in limitation of those provided by applicable law or in any other
written instrument or agreement.

13. JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT OR ANY OTHER RELATED



--------------------------------------------------------------------------------

DOCUMENT TO WHICH IT IS A PARTY, OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT OR ANY RELATED TRANSACTION, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

14. NOTICES. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given to such party, addressed to it, at its address or
telephone number set forth below, or at such other address or telephone number
as such party may hereafter specify for the purpose by notice to the other
party. Copies of notices, requests and other communications delivered pursuant
to the foregoing sentence shall be sent to the following addresses:

 

SUBLESSEE:

    

[                    ]

[                    ]

[                    ]

       Attention:   [                    ]      Telephone:  
[                    ]      Fax:   [                    ]

SUBLESSOR:

    

Budget Truck Rental LLC

6 Sylvan Way

Parsippany, New Jersey 07054

     Attention:   Treasurer      Telephone:   (973) 496-5285      Fax:   (973)
496-5852

Each such notice, request or communication shall be effective when received at
the address specified below. Copies of all notices must be sent by first class
mail promptly after transmission by facsimile.

15. AMENDMENTS. The terms of this Agreement will not be waived, altered,
modified, amended, supplemented or terminated in any manner whatsoever unless
the same shall be in writing and signed and delivered by the Sublessor and the
Sublessee and consented to in writing by the Trustee and the Required
Noteholders of each Group I Series of Notes Outstanding; provided, however, that
if CPF delivers an Officer’s Certificate to the Trustee that the Noteholders
will not be materially adversely affected by any amendment, modification or
waiver to this Agreement, no consent of any Noteholder or any Group of
Noteholders shall be required, so long as CPF has satisfied the Rating Agency
Condition with respect to such amendment, modification or waiver.

16. TERMINATION. This Agreement shall (i) terminate with respect to any Group I
CPF Truck subleased hereunder on the Vehicle Lease Expiration Date with respect
to such Group I CPF Truck under the Group I CPF Lease and (ii) terminate in its
entirety upon the earlier of (a) the Group I CPF Lease Expiration Date and
(b) the date on which the Group I CPF Lease is terminated pursuant to
Section 18.2 thereof. This Agreement shall also terminate at the



--------------------------------------------------------------------------------

option of the Lessor or the Trustee upon a Lease Event of Default, Limited
Liquidation Event of Default or a Liquidation Event of Default. Upon the
termination of this Agreement in its entirety, any accrued and unpaid Monthly
Base Rent and Supplemental Rent, and all other payments accrued but unpaid under
this Agreement shall, automatically and without further action by the Sublessor,
become immediately due and payable. Upon the termination of this Agreement as it
applies to any particular Group I CPF Truck subleased hereunder, the Sublessee
shall, at the request of the Sublessor, return or cause to be returned such
Group I CPF Truck to the Sublessor or to such other Person as the Sublessor
directs.

17. TITLE TO VEHICLES. The Sublessee, by its execution hereof, acknowledges and
agrees that (i) this is an agreement to sublease only and title to Group I CPF
Trucks will at all times remain in CPF’s name or in the name of CPF’s Nominee
Lienholder, and (ii) the Sublessee will not have any rights or interest in Group
I CPF Trucks whatsoever other than the right of possession and use as provided
by this Agreement.

18. RIGHTS OF SUBLESSOR PLEDGED TO LESSEE AND TRUSTEE. The Sublessee
acknowledges that (i) pursuant to the Group I CPF Lease, the Sublessor has
granted to CPF all of the rights, remedies, powers, privileges and claims of the
Sublessor under this Agreement and that CPF may act in lieu of the Sublessor in
the exercise of such rights, remedies, powers, privileges and claims and
(ii) pursuant to the Base Indenture, CPF has granted to the Trustee all of CPF’s
rights, remedies, powers, privileges and claims under the Group I CPF Lease and
this Agreement and that, under certain circumstances set forth in the Base
Indenture, the Trustee may act in lieu of CPF in the exercise of such rights,
remedies, powers, privileges and claims.

19. SUBORDINATION; ENFORCEMENT.

(a) This Agreement and the rights of the Sublessee hereunder shall be expressly
subject to, and subordinate in all respects to, the terms of, and the rights of
CPF under, the Group I CPF Lease. In the event of any conflict between the terms
of the Group I CPF Lease and the terms hereof, the terms of the Group I CPF
Lease shall govern.

(b) The Sublessee expressly acknowledges the provisions of Section 18 of the
Group I CPF Lease and agrees that the Lessor, or its assignee, may enforce any
of the provisions of such Section 18 against such Sublessee hereunder.

20. HEADINGS. Section headings used in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.

21. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same Agreement.

22. EFFECTIVE DATE. This Agreement shall become effective on the date hereof
when each of the parties to this Agreement have executed the signature pages
attached hereto.



--------------------------------------------------------------------------------

23. ASSIGNMENT. The Sublessee shall not (i) assign any of its interests under
this Agreement to any other party or (ii) sublease any of the Group I CPF Trucks
it subleases hereunder to any other party; provided that it may rent such Group
I CPF Trucks to customers as a part of its daily rental business.

24. THIRD-PARTY BENEFICIARY. The parties hereto agree that each of CPF and the
Trustee is an express third-party beneficiary to this Agreement with respect to
each and every right granted to CPF or the Trustee, as applicable, hereunder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused it to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

SUBLESSOR: BUDGET TRUCK RENTAL LLC By:  

 

  Name: [                    ]

 

SUBLESSEE: [                    ] By:  

 

  Name: [                    ]



--------------------------------------------------------------------------------

ATTACHMENT E

Termination Value Curve Schedule

[ATTACHED]